 



EXHIBIT 10.7
PAYLESS SHOESOURCE, INC. 401(k)
PROFIT SHARING PLAN
As Amended and Restated Effective August 1, 2007, or as otherwise specified

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                PAGE  
SECTION 1 Definitions
    2  
1.01 Accounts
    2  
1.02 Administrative Delegate
    2  
1.03 After-Tax Contributions
    2  
1.04 Allocation Pay Amount
    2  
1.05 Associate
    2  
1.06 Authorized Leave of Absence
    3  
1.07 Before-Tax Contributions
    3  
1.08 Beneficiary
    3  
1.09 Board
    3  
1.10 Code
    3  
1.11 Committee
    3  
1.12 Company
    3  
1.13 Company Accounts
    3  
1.14 Company Matching Contributions
    3  
1.15 Company Profit Sharing Contributions
    3  
1.16 Effective Date
    3  
1.17 Employer
    3  
1.18 ERISA
    3  
1.19 Fiduciary
    4  
1.20 Fiscal Year
    4  
1.21 Group
    4  
1.22 Highly Compensated Employee
    4  
1.23 Hour of Service
    4  
1.24 Investment Fund
    5  
1.25 May Plan
    5  
1.26 Member
    5  
1.27 Member Accounts
    5  
1.28 Member After-Tax Accounts
    5  
1.29 Member Before-Tax Accounts
    5  
1.30 Member Contributions
    5  
1.31 Member Rollover Contribution Accounts
    5  
1.32 Military Service
    5  
1.33 Net Profits
    5  
1.34 Non-Highly Compensated Employee
    5  
1.35 Pay
    6  
1.36 Pooled Investment Account
    6  
1.37 Plan
    6  
1.38 Plan Year
    6  
1.39 Prior Plan
    6  
1.40 Qualified Domestic Relations Order
    6  
1.41 Retirement
    6  
1.42 Rollover Contributions
    6  

         

i



--------------------------------------------------------------------------------



 



                PAGE  
1.43 Social Security Wage Base
    6  
1.44 Total and Permanent Disability or Disability
    6  
1.45 Transferred Accounts
    6  
1.46 Trust Agreement
    6  
1.47 Trust Fund
    7  
1.48 Trustee
    7  
1.49 Unit
    7  
1.50 Unit Value
    7  
1.51 Valuation Date
    7  
1.52 Vesting Service
    7  
1.53 Year of Service
    8  
 
       
SECTION 2 Membership
    9  
2.01 Conditions of Eligibility
    9  
2.02 Re-Employment
    10  
 
       
SECTION 3 Company Contributions
    11  
3.01 Amount of Company Profit Sharing Contribution
    11  
3.02 Amount of Company Matching Contribution
    11  
3.03 Allocation of Company Contributions
    11  
3.04 Profit Sharing Allocation Formula
    11  
3.05 Investment of the Company Contribution
    11  
3.06 Return of Company Contributions
    12  
 
       
SECTION 4 Member Contributions
    13  
4.01 Procedure for Making Contributions
    13  
4.02 Limitations On And Distributions Of Before-Tax Contributions For Highly
Compensated Employees
    15  
4.03 Distributions of Excess Deferrals
    16  
4.04 Limitations On And Distributions Of After-Tax Employee Contributions And
Matching Contributions For Highly Compensated Employees
    17  
4.05 Definitions and Special Rules
    18  
 
       
SECTION 5 Investment Provisions
    20  
5.01 Investment Funds
    20  
5.02 Investment Direction
    20  
 
       
SECTION 6 Accounts
    22  
6.01 Member Accounts
    22  
6.02 Company Accounts
    22  
6.03 Maintenance of Accounts
    22  
6.04 Valuation of Accounts
    22  
6.05 Member Statements
    22  
6.06 Shares of Payless ShoeSource, Inc. (“Payless Stock”) in the Payless Common
Stock Fund
    22  
6.07 Vesting in Member and Company Accounts
    23  

ii



--------------------------------------------------------------------------------



 



                PAGE  
SECTION 7 Expenses
    27  
7.01 Administrative Expenses
    27  
 
       
SECTION 8 Withdrawals During Employment
    28  
8.01 Withdrawals Prohibited Unless Specifically Authorized
    28  
8.02 Authorized Withdrawals
    28  
 
       
SECTION 9 Benefits Upon Retirement, Death, Disability or Termination of
Employment
    30  
9.01 Benefits
    30  
9.02 Beneficiary
    30  
 
       
SECTION 10 Payment of Benefits
    31  
10.01 Time of Payment
    31  
10.02 Form of Payment
    32  
10.03 Indirect Payment of Benefits
    32  
10.04 Inability to Find Member
    32  
10.05 Required Minimum Distributions
    32  
10.06 Commencement of Benefit Distribution to Beneficiary
    35  
10.07 Commencement of Benefit Distribution to Alternate Payee
    36  
 
       
SECTION 11 Permitted Rollover of Plan Distributions
    37  
11.01 Rollover to Other Plans
    37  
11.02 Rollover from Other Plans
    37  
11.03 Definitions
    38  
 
       
SECTION 12 Loans
    39  
12.01 Availability of Loans
    39  
12.02 Amount of Loans
    39  
12.03 Terms of Loans
    39  
 
       
SECTION 13 Limit on Contributions to the Plan
    41  
13.01 Limit on Contributions
    41  
13.02 Adjustment for Excessive Annual Additions
    41  
 
       
SECTION 14 Administration of the Plan
    43  
14.01 Plan Administrator
    43  
14.02 Delegation of Authority
    43  
14.03 Committee and Subcommittees
    43  
14.04 Accounts and Reports
    44  
14.05 Non-Discrimination
    44  
 
       
SECTION 15 Management of the Trust Fund
    45  
15.01 Use of the Trust Fund
    45  
15.02 Trustees
    45  
15.03 Investments and Reinvestments
    45  
 
       
SECTION 16 Certain Rights and Obligations of Employers and Members
    47  
16.01 Disclaimer of Employer Liability
    47  

iii



--------------------------------------------------------------------------------



 



                PAGE  
16.02 Employer-Associate Relationship
    47  
16.03 Binding Effect
    47  
16.04 Corporate Action
    47  
16.05 Claim and Appeal Procedure
    47  
16.06 Venue for Litigation.
    50  
16.07 Acquisition Of Assets.
    50  
 
       
SECTION 17 Non-Alienation of Benefits
    51  
17.01 Provisions with Respect to Assignment and Levy
    51  
17.02 Alternate Application
    51  
 
       
SECTION 18 Amendments
    52  
18.01 Company’s Rights
    52  
18.02 Procedure to Amend
    52  
18.03 Provision Against Diversion
    52  
 
       
SECTION 19 Termination
    53  
19.01 Right to Terminate
    53  
19.02 Withdrawal of an Employer
    53  
19.03 Distribution in Event of Termination of Trust
    53  
19.04 Administration in Event of Continuance of Trust
    53  
19.05 Merger, Consolidation or Transfer
    53  
 
       
SECTION 20 Construction
    54  
20.01 Applicable Law
    54  
20.02 Gender and Number
    54  
 
       
SECTION 21 Top-Heavy Requirements
    55  
21.01 Generally
    55  
21.02 Minimum Allocations
    55  
21.03 Determination of Top Heaviness
    55  
21.04 Calculation of Top-Heavy Ratios
    56  
21.05 Cumulative Accounts and Cumulative Accrued Benefits
    56  
21.06 Other Definitions
    57  

iv



--------------------------------------------------------------------------------



 



PAYLESS SHOESOURCE, INC.
401(k) PROFIT SHARING PLAN
INTRODUCTION
     Effective April 1, 1996, Payless ShoeSource, Inc. withdrew from and ceased
to be a participating Employer in The May Department Stores Company Profit
Sharing Plan (the “May Plan”), and established the Payless ShoeSource, Inc.
Profit Sharing Plan (the “Plan”). Effective January 1, 1997, a portion of the
Plan covering Associates of Payless ShoeSource of Puerto Rico, Inc. was spun
off. As of August 1, 1997, Payless amended and restated the Plan, primarily to
establish a company matching contribution based on Members’ contributions
effective January 1, 1998, to institute automatic enrollment in before-tax
contributions by Members, and to comply with certain changes in the law. On
June 1, 1998, Payless restructured its corporate organization into a holding
company structure with Payless ShoeSource, Inc., a Delaware corporation, as the
parent corporation and the named Company for this Plan. Effective March 20,
2000, the Company amended and restated the Plan, primarily to include provisions
for loans and the acceptance of rollover contributions from other qualified
plans, a change to daily valuation and other miscellaneous changes.
     Effective January 1, 2002, the Company amended and restated the Plan to
effect the adoption of mandatory and certain permissive provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). The EGTRRA
amendments to the Plan are intended to be made in good faith compliance with the
requirements of EGTRRA and are to be construed in accordance with EGTRRA and
guidance issued thereunder. While the EGTRRA amendments are generally effective
January 1, 2002, some of the amendments are effective May 1, 2002, as indicated
below. In addition, effective May 1, 2002, the Plan was amended to permit
Full-Time Associates to participate in the Plan upon the completion of 90 days
of employment service with a participating Employer or other member of the
Group. Effective January 1, 2003 the Company again amended and restated the Plan
to reflect the terms of the final Treasury Regulations governing required
minimum distributions. Effective March 28, 2005, the Company amended the Plan to
reduce the limit for certain mandatory distributions as described in IRS notice
2005-5. Other amendments made herein are effective on the dates as specified.
The Plan was further amended as specified to provide for a guaranteed minimum
Company Matching Contribution. Additional amendments were made effective
January 1, 2006 to permit Full-Time Associates to make elective contributions to
the Plan after completing 60 days of employment and to be eligible to receive
the Company Matching Contribution after completing 180 days of employment. The
hardship provisions of the Plan were also amended to expand the definition of a
“hardship”, consistent with Treasury regulations. The Plan was further amended
effective January 1, 2007 to provide for Part-Time Associates to be eligible to
participate in the Plan upon turning age 21 and completing a full year of
employment and to remove the re-employment provision specified under
Section 2.02.
     Effective August 1, 2007, the terms and provisions of this restated plan
are as follows:

1



--------------------------------------------------------------------------------



 



SECTION 1
Definitions
     1.01 Accounts means the Company Accounts and Member Accounts established
under Section 6.
     1.02 Administrative Delegate means one or more persons or institutions to
which the Committee has delegated certain administrative functions pursuant to a
written agreement.
     1.03 After-Tax Contributions means Member Contributions which are not
Before-Tax Contributions and which are made by the Member in accordance with
Section 4.01(a).
     1.04 Allocation Pay Amount means with respect to each eligible Member,
(a) one (1) times the amount of Pay as defined in Section 1.35 up to the Social
Security Wage Base (“SSWB”) for the Plan Year, plus (b) two (2) times the amount
of such Pay in excess of the SSWB for the Plan Year. Notwithstanding any
provision of this Section 1.04 or of Section 3.04 to the contrary, in no event
shall the percentage of Members’ Pay to be allocated for any year below the SSWB
be less than fifty percent (50%) of the percentage of Pay allocated with respect
to Members’ Pay in excess of the SSWB, nor may the latter percentage of Pay
(above the SSWB) exceed the former percentage of Pay (below the SSWB) by more
than 5.7% (or such other percentage as may be the maximum permitted differential
under Code Section 401(1) from time to time).
     In determining each eligible Member’s Allocation Pay Amount, only Pay
received during the part of the Plan Year the Member is eligible for the Company
Contribution feature of the Plan, pursuant to Section 2, shall be considered,
and the SSWB to be applied for such Member shall be proportionally prorated if
such eligibility is for less than a full Plan Year.
     Notwithstanding the foregoing, with respect to any Plan Year for which
applying the definition of Allocation Pay Amount set forth above would cause the
allocation made pursuant to Section 3.04 to violate the permitted disparity
limitations of Treas. Reg. Section 1.401(l)-2, Allocation Pay Amount shall be
adjusted to permit Section 3.04 to operate in compliance with the limitations of
Treas. Reg. Section 1.401(l)-2.
     1.05 Associate means any person who is classified as an employee by an
Employer and who receives Pay from an Employer. The term Associate also may
include, based upon the express written determination of the Company or the
Committee, a U.S. citizen employed, at the request of the Company, by a member
of the Group (defined in Section 1.21) to the extent such employee otherwise
qualifies for membership under Section 2, in which case such Group member shall
be deemed to be an “Employer” hereunder, as to such person or persons only. The
term “Associate” shall not include (i) any person covered under a collective
bargaining agreement unless and until the Employer and the collective bargaining
representatives so agree, (ii) any non-resident alien, and (iii) any “Leased
Employee” (as defined in Code Section 414(n), without regard to Section
414(n)(2)(B)).

2



--------------------------------------------------------------------------------



 



     1.06 Authorized Leave of Absence means any leave of absence authorized by
the Employer under rules established by the Employer.
     1.07 Before-Tax Contributions means contributions which the Member elects
(in accordance with Section 4.01(b)) to have the Employer make directly to the
Plan on behalf of the Member, which election shall constitute an election under
Code Section 401(k)(2)(A). The “Member’s Before-Tax Contributions” shall refer
to Before-Tax Contributions made to the Plan by the Employer on behalf of the
Member.
     1.08 Beneficiary means the person or persons entitled under Section 9.02 to
receive any payments payable under this Plan on account of a Member’s death.
     1.09 Board means the Board of Directors of the Company.
     1.10 Code means the Internal Revenue Code of 1986, as amended from time to
time.
     1.11 Committee means the Profit Sharing Committee comprised of three or
more members as determined and appointed from time to time by the Board.
     1.12 Company means Payless ShoeSource, Inc., a Delaware corporation, and
any other organization which may be a successor to it.
     1.13 Company Accounts means accounts reflecting the portion of each
Member’s interest in the Investment Funds which are attributable to Company
Matching Contributions (“Company Matching Accounts”) and to Company Profit
Sharing Contributions (“Company Profit Sharing Accounts”) and to any
contributions made by an Employer under prior plans, as well as to any income
and/or earnings attributable to such Company Contributions and prior plan
contributions.
     1.14 Company Matching Contributions means contributions made by the Company
or an Employer, based on a Member’s Before-Tax and/or After-Tax Contributions,
pursuant to Section 3.02.
     1.15 Company Profit Sharing Contributions means discretionary contributions
made by the Company or an Employer, based on Net Profits, pursuant to
Section 3.01.
     1.16 Effective Date originally meant April 1, 1996. However, the effective
date of this amendment and restatement of the Plan shall be August 1, 2007,
unless otherwise specified herein.
     1.17 Employer means the Company and, if authorized by the Company to
participate herein, any subsidiary of the Company or any affiliated corporation,
partnership or sole proprietorship which elects to participate herein.
     1.18 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

3



--------------------------------------------------------------------------------



 



     1.19 Fiduciary means the Employer, the Trustee, each of the members of the
Committee described in Section 14, and any investment manager designated
pursuant to Section 15.
     1.20 Fiscal Year means the Company’s Fiscal Year.
     1.21 Group means the Company and any other company which is related to the
Company as a member of a controlled group of corporations in accordance with
Code Section 414(b), as a trade or business under common control in accordance
with Code Section 414(c) or as an affiliated service group in accordance with
Code Section 414(m) or the regulations under Code Section 414(o). For the
purposes of the Plan, for determining whether or not a person is an employee of
the Group and the period of employment of such person, each such other company
shall be included in the “Group” only for such period or periods during which
such other company is a member with the Company of a controlled group or under
common control.
     1.22 Highly Compensated Employee means any Member who (a) was a “five
percent owner” as defined in Section 21.06(f)(2) at any time during either the
determination year or the look-back year; or (b) received compensation within
the meaning of Code Section 415(c)(3) (including the deferrals described in Code
Section 415(c)(3)(D)) from the Employer in excess of $100,000 (as adjusted
pursuant to Code Section 415(d)) during the look-back year. For purposes of this
Section 1.22, compensation within the meaning of Code Section 415(c)(3) shall
mean the remuneration as defined in Treasury Regulation Section 1.415(c)-2(d)(2)
and shall include the deferrals described in Code Section 415(c)(3)(D).
     For purposes of this Section, the determination year shall be the Plan
Year, and the look-back year shall be the 12-month period immediately preceding
the determination year. The determination of who is a Highly Compensated
Employee, including the determination of the compensation that is considered,
will be made in accordance with Code Section 414(q) and the regulations
thereunder.
     1.23 Hour of Service means any hour for which an Associate (including a
leased employee) is directly or indirectly compensated, or entitled to
compensation, by the Employer or by any member of the Group, whether or not such
Group member has adopted the Plan, for any of the following:
(a) the performance of duties during the applicable computation period;
(b) a period during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, Military Service, or
Authorized Leave of Absence;
(c) a period for which back pay is awarded or agreed to, provided that no Hour
of Service has been credited under subsection (a) or (b) with respect to the
same period.
     Hours of Service and applicable computation periods shall be determined in
accordance with the requirements of 29 C.F.R. Section 2530.200b.

4



--------------------------------------------------------------------------------



 



     1.24 Investment Fund means any fund for investment of contributions as
described in Section 5.01.
     1.25 May Plan means The May Department Stores Company Profit Sharing Plan.
     1.26 Member means any person included in the membership of this Plan as
provided in Section 2.
     1.27 Member Accounts means the Member Before-Tax Accounts, the Member
After-Tax Accounts and the Member Rollover Contribution Accounts. To the extent
an Associate makes a Rollover Contribution pursuant to Section 11.02 and the
Associate is otherwise eligible but has not yet completed the participation
requirements of Section 2.01, such contribution shall also be a Member Account.
     1.28 Member After-Tax Accounts means the Member Accounts with respect to a
Member’s After-Tax Contributions.
     1.29 Member Before-Tax Accounts means the Member Accounts with respect to a
Member’s Before-Tax Contributions.
     1.30 Member Contributions means the Member’s Before-Tax Contributions and
After-Tax Contributions.
     1.31 Member Rollover Contribution Accounts means the Member Accounts with
respect to an Associate’s or Member’s Rollover Contributions.
     1.32 Military Service means effective December 13, 1996, any period of
obligatory military service with the Armed Forces of the United States of
America, or voluntary service in lieu of such obligatory service, provided that
the Associate returns to active employment with the Employer within the period
during which the Employer would be required to re-employ the Associate under
Federal law. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits, loan repayment and service credit with respect to
qualified Military Service will be provided in accordance with Code Section
414(u).
     1.33 Net Profits means the consolidated net profits of the Company for any
given Fiscal Year, determined by generally accepted accounting principles except
that (i) no deduction or provision shall be made for any federal, state or other
taxes measured by net income, nor for any contributions to the Trust or to any
other pension or profit sharing plan, and (ii) there shall be excluded any
proceeds from life insurance of which the Company is beneficiary (whether paid
in a single sum or otherwise) and any gains or losses on the sale of capital
assets. Such term shall also mean any accumulated and undistributed Net Profits
(as defined in the preceding sentence) earned in prior Fiscal Years to the
extent that such accumulated and undistributed Net Profits constitute surplus of
the Company and its subsidiaries available for contributions hereunder.
     1.34 Non-Highly Compensated Employee means any Employee who is not a Highly
Compensated Employee but who is eligible to participate in the Plan.

5



--------------------------------------------------------------------------------



 



     1.35 Pay means the aggregate of (i) all regular pay, commissions, overtime
pay, cash incentives, prizes and cash awards, plus (ii) amounts which the
Associate elects to have the Employer contribute directly to the Plan on the
Associate’s behalf in accordance with Section 4.01(b). Pay shall include any
amounts not otherwise includable in the Member’s taxable income pursuant to Code
Section 125. Pay shall not include amounts for a pension, a retirement
allowance, a retainer or a fee under contract, deferred compensation (including
amounts deferred under the Deferred Compensation Plan of The May Department
Stores Company and the Deferred Compensation Plan of Payless ShoeSource, Inc.),
severance pay, distributions from this Plan, amounts earned before an individual
becomes a Member, or items of extraordinary income including but not limited to
amounts resulting from the exercise of stock options, spinoff cash, spinoff
stock and restricted stock awards. Pay in excess of $225,000 shall be
disregarded, although such amount shall be adjusted for cost-of-living increases
in accordance with Code Section 401(a)(17)(B).
     1.36 Pooled Investment Account means an account established pursuant to an
administrative services agreement between the Company and the Trustee.
     1.37 Plan means this Payless ShoeSource, Inc. 401(k) Profit Sharing Plan.
     1.38 Plan Year means a calendar year ending each December 31.
     1.39 Prior Plan means either The May Department Stores Company Profit
Sharing Plan, the Volume Shoe Corporation Profit Sharing Plan, or such other
qualified plan as may be so designated by the Committee.
     1.40 Qualified Domestic Relations Order means a “qualified domestic
relations order” as that term is defined in Code Section 414(p), provided that
such order was entered on or after January 1, 1985.
     1.41 Retirement means a Member’s termination of employment on or after age
55 and after completing at least five (5) Years of Service or attaining the
fifth anniversary of participation, as of which date the Member’s benefit shall
be nonforfeitable.
     1.42 Rollover Contributions means contributions which the Associate or
Member, as applicable, elects to make in accordance with Section 11.02.
     1.43 Social Security Wage Base means, with respect to each Plan Year, the
maximum amount of wages which are subject to tax in such year under the Federal
Old Age, Survivors and Disability Insurance System.
     1.44 Total and Permanent Disability or Disability means the qualification
for disability under Title 11 of the Federal Social Security Act.
     1.45 Transferred Accounts means Member and Company Accounts transferred
from the May Plan.
     1.46 Trust Agreement means the agreement or agreements provided for in
Section 15 as amended from time to time.

6



--------------------------------------------------------------------------------



 



     1.47 Trust Fund means all the assets of the Investment Funds and any other
assets which are held in one or more trusts by the Trustee or Trustees for the
purposes of this Plan.
     1.48 Trustee means the corporation(s), person or persons which may at any
time be acting as Trustee or Trustees under the Trust Agreement.
     1.49 Unit means one of the units representing an interest in an Investment
Fund as provided in Section 6.03.
     1.50 Unit Value means the value of each Unit in an Investment Fund as of
the Valuation Date as determined pursuant to Section 6.04.
     1.51 Valuation Date means any day that the New York Stock Exchange is open
for business or any other date chosen by the Committee. Prior to March 31, 2000,
Valuation Date means the last business day of each calendar month and any other
date chosen to perform a valuation.
     1.52 Vesting Service for purposes of determining a Member’s vested interest
under Section 6.07 is based on “elapsed time” and is to be determined in
accordance with the following definitions:
(a) “Employment Commencement Date” means the date upon which an Associate first
performs an Hour of Service.
(b) “Hour of Service” means an hour for which an Associate is paid or entitled
to payment for the performance of duties for the Employer or any other member of
the Group.
(c) “Period of Service” means a period beginning on the Associate’s Employment
Commencement Date (or Reemployment Commencement Date, as the case may be) and
ending on his Severance from Service Date.
(d) “Severance from Service Date” means the earlier to occur of:
(i) the last date upon which an Associate terminates employment with the
Employer or any other member of the Group (either voluntarily or involuntarily),
retires or dies; or
(ii) the first anniversary of the date upon which the Associate was first absent
from service with the Employer (with or without pay) for any other reason (i.e.,
vacation, sickness, disability, leave of absence or layoff).
     Notwithstanding the foregoing, the Severance from Service Date of an
Associate who is absent from service with the Employer beyond the first
anniversary of the first day of such absence on account of maternity or
paternity (as described in Code Sections 410(a)(5)(E) or 411(a)(6)(E)) shall be
the second anniversary of the first day of such absence; and the period of time
between such first and second anniversaries shall not be treated as a Period of
Service or as a Period of Severance.

7



--------------------------------------------------------------------------------



 



(e) “Period of Severance” means a period beginning on an Associate’s Severance
from Service Date and ending upon the Associate’s Reemployment Commencement
Date.
(f) “Reemployment Commencement Date” means the first date, following a Severance
from Service Date, upon which the Associate performs an Hour of Service for the
Employer or any other member of the Group.
(g) “Service Spanning Rules.” In determining whether or not an Associate has
completed a twelve month Period of Service for purposes of vesting, the
following Periods of Severance shall be treated as Periods of Service:
(i) If an Associate terminates employment with the Employer (either voluntarily
or involuntarily) or retires, and then performs an Hour of Service within the
twelve month period beginning on the Severance from Service Date, such Period of
Severance shall be treated as a Period of Service; and
(ii) If an Associate terminates employment with the Employer (either voluntarily
or involuntarily) or retires during an absence from service of twelve months or
less for any reason other than a termination or retirement, and then performs an
Hour of Service within a period of twelve months from the date the Employee was
first absent from service, the Period of Severance shall be treated as a Period
of Service.
     1.53 Year of Service for purposes of determining eligibility under
Section 2 means a year of employment during which the Associate has been paid
for not less than 1,000 Hours of Service for an Employer or any other member of
the Group. An Associate shall be credited with a year of employment on each
anniversary date of his commencement of employment with an Employer during which
he earns not less than 1,000 Hours of Service for an Employer or any other
member of the Group. Periods of temporary illness, temporary layoff, Military
Service, and Authorized Leaves of Absence shall not be deemed as breaking
continuity of employment and shall be counted in determining Years of Service.
The term “Year of Service” shall also include an employment year during which,
except to the extent otherwise provided in Treasury Regulations, a “leased
employee” within the meaning of Code Section 414(n) has been paid for not less
than 1,000 Hours of Service for the Employer even though during such period the
leased employee was not an Associate as defined in Section 1.05. The term “Year
of Service” shall include any period required to be included by the Family and
Medical Leave Act of 1993.
     The extent to which service with another organization, part or all of whose
business operations are acquired by the Company (or by an Employer), shall be
credited as “Years of Service” hereunder or as “Vesting Service” under
Section 1.52 shall be determined by the Company or by the Committee on a
case-by-case basis.

8



--------------------------------------------------------------------------------



 



SECTION 2
Membership
     2.01 Conditions of Eligibility.
(a) Each Associate who on July 31, 2007 was a Member of or is eligible to be a
Member of the Plan shall continue to be a Member of this Plan entitled to make
Member Contributions pursuant to Section 4 and eligible to share in Company
Contributions pursuant to Section 3.
(b) On and after August 1, 2007, each other Associate shall be eligible to
become a Member of the Plan when the Associate attains age 21 and meets such
other eligibility criteria for Part-Time and Full-Time Associates as set forth
below. Once determined eligible, membership commences as of the first day of the
month coincident with or following the date the Associate has met the applicable
eligibility requirements. Such Associate shall be eligible:
(i) to make Member Contributions pursuant to Section 4;
(ii) to share in Company Matching Contributions pursuant to Section 3.02;
(iii) to share in Company Profit Sharing Contributions, if any, pursuant to
Section 3.01.
     Effective January 1, 2006, a Full-Time Associate shall be eligible to make
Member Contributions pursuant to Section 4 as of the first day of the month
coincident with or following the date he has completed 60 days of employment
with the Employer and attained age 21. Further, a Full-Time Associate shall be
eligible to receive a Company Matching Contribution coincident with or following
the date he has completed 180 days of service with the Company and satisfied the
requirements of Section 3.03. For the purposes of the preceding sentence, a
“Full-Time Associate” is an Associate classified on the Employer’s records as a
Full-Time Associate. In many locations, this means the Associate is normally
scheduled to work 32 or more hours per week. However, the Associate’s
classification on the Employer’s records, and not the actual number of hours
worked in any period, determines Full-Time status. Effective January 1, 2007, a
Part-Time Associate shall be eligible to make Member Contributions pursuant to
Section 4 as of the first day of the month coincident with or following the date
he has completed one full year of employment. Prior to the effective date of
January 1, 2007, Part-Time Associates must have completed one full Year of
Service to be eligible to make Member Contributions.
     (c) Each Member shall be deemed to have elected to make a three percent
(3%) Before-Tax Contribution pursuant to Section 4.01(b), commencing with the
first paycheck issued with respect to the first payroll period beginning on or
after the first day of the month coincident with or following the date the
Employer determines he met the foregoing eligibility requirements.
Notwithstanding this “deemed” election, an Associate

9



--------------------------------------------------------------------------------



 



or Member may elect pursuant to procedures established by the Committee to not
make, or to suspend making, said three percent (3%) automatic Before-Tax
Contribution, or pursuant to Section 4.01(a) or 4.01(b) to make an After-Tax or
a Before-Tax Contribution of an amount other than three percent (3%).
(d) Associates employed by the Company’s Puerto Rican Subsidiaries are not
eligible for membership hereunder. If any such Associate has Accounts in this
Plan, such Accounts shall continue to be revalued as of each succeeding
Valuation Date pursuant to Section 6.04.
(e) Notwithstanding any other provisions of the Plan, any individual who is
providing services to the Employer in the capacity of, or who is designated by
the Employer as an independent contractor, and who is subsequently reclassified
as an Associate by court or similar action (whether retroactively or
prospectively), shall not be eligible to participate in the Plan, and shall be
treated as a member of an excluded class. No such excluded individual shall have
any claim for benefits under the Plan for any period during which he is excluded
from participation.
     2.02 Re-Employment . A former or inactive Member who is reemployed by the
Employer more than 31 days after his prior termination of employment must
satisfy the eligibility requirements in Section 2.01 in order to become a Member
of the Plan again.

10



--------------------------------------------------------------------------------



 



SECTION 3
Company Contributions
     3.01 Amount of Company Profit Sharing Contribution . The Company or an
Employer may contribute to the Trust, as of the end of each Plan Year, a
percentage of the Company’s Net Profits as a Company Profit Sharing
Contribution. The amount of such contribution, if any, shall be determined by
the Board of Directors in its discretion. Any such contribution shall be made as
soon as practicable after the close of the Company’s Fiscal Year. All such
contributions advanced to the Plan by the Company shall be reimbursed to the
Company by the Employer.
     3.02 Amount of Company Matching Contribution . The Company shall, in its
discretion, contribute to the Trust, as of the end of each Plan Year, a total
combined amount as to this Plan and the Payless ShoeSource, Inc. Profit Sharing
Plan for Puerto Rico Associates (“Puerto Rico Plan”) equal to 21/2% of its Net
Profits, until determined otherwise by the Board of Directors, in the form of a
Company Matching Contribution. Effective beginning with the 2006 Plan Year, the
Board has determined that a minimum guaranteed Company Matching Contribution of
$.25 per $1.00 of Member Contributions up to 5% of Pay will be contributed each
Plan Year by the Company. Such Company Matching Contributions may be made by an
Employer, rather than by the Company, as to that Employer’s participating
Associates. The total amount of such contribution shall be allocated in
proportion to the amount that each Member’s Contributions under Sections 4.01(a)
and 4.01(b) for such Plan Year, up to a total of 5% of such Member’s Pay, bears
to the total amount of all Member Contributions up to 5% of such Members’ Pay.
Such Company Matching Contribution shall be determined and paid to the Trustee
as soon as practicable after the close of each Fiscal Year.
     3.03 Allocation of Company Contributions . The Company Contributions shall
be allocated only to the Company Accounts of Members who are employed by the
Employer on the last day of the Plan Year and on behalf of Members whose
employment has terminated during the Plan Year by reason of Retirement, death or
Disability. Company Profit Sharing Contributions shall be credited to eligible
Members’ Company Profit Sharing Contribution Accounts. Company Profit Sharing
Contributions allocated prior to or as of July 31, 1997 shall be fully vested;
Company Profit Sharing Contributions allocated thereafter shall be subject to
the vesting provisions of Section 6.07. Company Matching Contributions shall be
subject to the vesting provisions of Section 6.07 and to the withdrawal penalty
provisions of Section 8.02(a). No Company Matching Contribution shall be made
with respect to a Member Before-Tax Contribution in excess of the Code Section
402(g) and 414(v) limit, as revised from time to time.
     3.04 Profit Sharing Allocation Formula . The Company Profit Sharing
Contribution, if any, shall be allocated to all Members eligible to share in the
contribution according to the ratio that each Member’s Allocation Pay Amount for
the Plan Year bears to the total Allocation Pay Amount for all eligible Members
for the Plan Year. For this purpose the term eligible Members includes Members
in both the Puerto Rico Plan and this Plan.
     3.05 Investment of the Company Contribution . The amounts allocated to each
Member pursuant to Section 3.03 shall be credited to his Company Accounts and
invested in one

11



--------------------------------------------------------------------------------



 



or more of the Investment Funds described in Section 5.01 and in the percentages
designated by the Member in the investment election filed pursuant to Section
5.02 effective at the time the amount is allocated.
     3.06 Return of Company Contributions.
(a) If, after the Company Contribution has been made and allocated, it should
appear that, through oversight or a mistake of fact or law, a Member (or an
Associate who should have been considered a Member) who should have been
entitled to share in such contribution, receives no allocation or receives an
allocation which was less than he should have received, the Company may, at its
election and in lieu of reallocating such contribution, make a special make-up
contribution for the Company Account of such Member in an amount sufficient to
provide for him the same addition to his Company Account as he should have
received. Similarly, if a Member received an allocation which was more than he
should have received (or an Associate was inappropriately included in the Plan),
the Company, at its election, may reallocate such contribution, offset other
Company contributions against such allocation, or use such allocation to pay
Plan expenses.
(b) Each contribution made to the Trust shall be made on the condition that it
is currently deductible by the Company or Employer under Code Section 404 for
the taxable year with respect to which the contribution is made. If a
contribution subsequently is determined, whether in whole or in part, not to be
currently deductible as provided in the preceding sentence, then, within one
year of the date of disallowance of the deduction of such Company Contribution,
an amount equal to the disallowed deduction shall be returned to the Company or
Employer.
(c) Earnings attributable to a contribution that is returned pursuant to
Subsection (a) or (b)) above shall not be withdrawn, but losses attributable
thereto shall reduce the amount returned to the Company and/or Employer.

12



--------------------------------------------------------------------------------



 



SECTION 4
Member Contributions
     4.01 Procedure for Making Contributions.
(a) After-Tax Contributions. Subject to the limitations set forth in
Sections 4.02, 4.03 and 4.04, each Member may contribute to the Plan an amount
(in whole percentage points) equal to not less than 1% nor more than 15%
(effective May 1, 2002, 75%) of his Pay as he shall have designated pursuant to
procedures established by the Company (which may establish lower permissible
After-Tax Contributions for Highly Compensated Employees); provided, however,
that a Member shall not contribute, or elect to have contributed on his behalf,
amounts with respect to Pay received by him after the close of the calendar year
during which his employment terminates and further provided that any Before-Tax
Contributions made on behalf of the Member shall reduce, by the percentage which
he elects to have contributed pursuant to Section 4.01(b)(i), the percentage of
Pay that the Member may contribute pursuant to this Section 4.01(a).
     (b) Before-Tax Contributions.
(i) Subject to the limitations set forth below, each Member may elect that his
Employer shall contribute directly to the Trust Fund an amount equal to a whole
percentage of his Pay, not less than 1% nor greater than such percentage as may
be determined from time to time by the Company which amount shall be his
Before-Tax Contribution. The maximum Before-Tax Contribution by a Member
determined to be a Highly Compensated Employee under Section 4.02, for the Plan
Year in question, may be further restricted or limited by the Company or
Committee from time to time.
(ii) Pursuant to Section 2.01(c), each eligible Member shall be deemed to have
elected to make a three percent (3%) Before-Tax Contribution, unless the Member
elects otherwise in accordance with procedures established by the Committee.
(c) Notwithstanding any election in accordance with Section 4.01(b), if the
Committee at any time determines that all or any portion of the Member’s
Before-Tax Contributions should be treated as After-Tax Contributions in order
for the Before-Tax Contribution provisions of the Plan to qualify as a
“qualified cash or deferred arrangement” for purposes of Code Section 401(k), or
if the Actual Deferral Percentage standards set forth in Code Section 401(k)(3)
are not met at the end of the Plan Year, then the Committee, in its sole and
absolute discretion,
(i) may, in accordance with Section 4.02 below, limit the amount which shall be
contributed by the Employer as Before-Tax Contributions after the date of such
determination on behalf of all or any portion of the Members and,
(ii) may, except with respect to situations in which Section 4.01(h) applies,
(and prior to March 15 of the calendar year following the Plan Year in which
such

13



--------------------------------------------------------------------------------



 



contributions are made) declare all or such portion of the Before-Tax
Contributions theretofore or thereafter made on behalf of all or a portion of
the Members to be After-Tax Contributions. Effective January 1, 1997, if
Before-Tax Contributions are made to another plan or plans, this Plan and such
other plans must be aggregated for purposes of Section 410(b) of the Code (other
than the average benefit percentage test).
(d) The Employer shall (i) deduct a Member’s After-Tax Contributions from the
Pay of the Member in such installments as the Employer may deem appropriate,
(ii) contribute a Member’s Before-Tax Contributions on behalf of the Member, and
(iii) reduce the Pay that is paid to the Member directly in cash by an amount
equal to the Member’s Before-Tax Contributions in such installments as the
Employer shall deem appropriate. The amounts so deducted and so contributed
shall be paid by the Employer to the Trustee not later than 15 days following
the end of the month with respect to which such amounts are to be so deducted
and contributed or within such shorter period of time as may be designated under
the Code, ERISA or related regulations. The Employer may, from time to time,
make estimated contribution payments to the Trustee during each month.
(e) Effective with the first payroll period beginning in any calendar month, or
as of such other effective time as may be determined by the Committee, a Member
may elect to change the rate of his After-Tax Contributions to any other rate
permitted by Subsection (a) of this Section 4.01 and may elect to change the
amount to be contributed by the Employer directly to the Trust Fund as
Before-Tax Contributions to an amount equal to an amount permitted by Subsection
(b) of this Section 4.01 with respect to such contributions to be made after the
effective date of the election, pursuant to procedures established by the
Committee.
(f) Not later than 15 days prior to the beginning of a payroll period of a
Member, or not later than such other date as may be determined by the Committee,
such Member may elect, pursuant to procedures established by the Committee,
(i) to suspend making After-Tax Contributions and (ii) that the Employer should
suspend making Before-Tax Contributions on his behalf, all as of the beginning
of such payroll period. Not later than 15 days prior to the beginning of a
payroll period of a Member, or not later than such other date as may be
determined by the Committee, such Member may elect (i) to resume making
After-Tax Contributions and, (ii) that the Employer shall resume making
Before-Tax Contributions on his behalf, by indicating any amount of
contributions permitted under Subsection (a) and designating an amount equal to
any amount of Pay as Before-Tax Contributions that is permitted under Subsection
(b) hereof.
(g) Contributions pursuant to this Section 4.01 shall be credited to Member
Accounts.
(h) Notwithstanding any election in accordance with Subsection (b), the total
amount of a Member’s Before-Tax Contributions and other contributions made by
the Member under Code Section 401(k) to another plan qualified under Code
Section 401(a) for any calendar year shall not exceed $15,500 (as adjusted from
time to time by the Secretary of the Treasury or his delegate, pursuant to Code
Section 415(d)). If any Member may

14



--------------------------------------------------------------------------------



 



reach the $15,500 limit (as adjusted) the Committee can direct that all or any
portion of such Member’s Contributions during such year shall be After-Tax
Contributions regardless of such Member’s elections pursuant to Sections 4.01(a)
and 4.01(b). Effective May 1, 2002, all employees who are eligible to make
elective deferrals under this Plan and who have attained age 50 before the close
of the Plan Year shall be eligible to make catch-up contributions in accordance
with, and subject to the limitations of, Section 414(v) of the Code. Such
catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such catch-up contributions.
(i) The Committee shall provide each new Member a notice that explains the
procedure for making Before-Tax Contributions under Sections 4.01(b) and
2.01(c), including the Member’s right to elect to make no Before-Tax
Contribution from his or her Pay and the manner in which the amount of such
contributions may be changed. In addition, the Committee shall provide an annual
notice to each Member indicating his or her Before-Tax Contributions as a
percentage of Pay, describing the right to alter and the procedure for changing
such percentage, and explaining the timing for implementation of any such
change.
     4.02 Limitations On And Distributions Of Before-Tax Contributions For
Highly Compensated Employees.
     The Committee is authorized to reduce to the extent necessary the maximum
contributions under Section 4.01(b) for Highly Compensated Employees prior to
the close of the Plan Year if the Committee reasonably believes that such
reduction is necessary to prevent the Plan from failing both tests in Code
Section 401(k)(3). Such adjustments shall be made in accordance with rules
prescribed by the Committee. The Committee may implement rules limiting
contributions under Section 4.01(b) which may be made on behalf of some or all
Highly Compensated Employees so that the limits of Section 401(k)(3) or
401(m)(2) of the Code are satisfied. If for any Plan Year the Plan satisfies
neither of the tests set forth in Code Section 401(k)(3), the Trustee shall be
directed by the Committee to return to each Highly Compensated Employee his or
her portion of the excess contributions (plus the income or less the loss
allocable to such excess contributions) for such Plan Year within 12 months
after the last day of such Plan Year. A Highly Compensated Employee shall
forfeit any Matching Contributions which were contributed on account of any
portion of the excess contributions even if such Matching Contributions are
vested. Each Highly Compensated Employee’s portion of the excess contributions
for a Plan Year shall be determined under a two step process. First, the
aggregate amount of excess contributions shall be calculated. This shall be done
by reducing the actual deferral percentages of those Highly Compensated
Employees with the highest actual deferral percentages to the extent necessary
but not below the next highest level of actual deferral percentages. This
process shall be repeated, to the extent necessary, until the actual deferral
percentage for the group of Highly Compensated Employees satisfies one of the
tests set forth in Code Section 401(k)(3). The aggregate amount of excess
contributions shall be equal to the sum of all such reductions. Second, the
aggregate amount of excess contributions to be returned shall be allocated by
reducing the Before-Tax Contributions of those Highly Compensated Employees with
the highest amount of Before-Tax Contributions to the extent necessary but not
below the next highest amount of Before-Tax Contributions. This process shall be
repeated, to the extent necessary, until all excess contributions to be returned
shall

15



--------------------------------------------------------------------------------



 



be allocated among the Highly Compensated Employees. The income or loss
allocable to a Highly Compensated Employee’s portion of the excess contribution
will be determined under such reasonable method as the Committee shall
establish, provided the method does not discriminate in favor of Highly
Compensated Employees, is used consistently for all Members and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Members’ accounts.
(a) Coordination With Distributions Of Elective Deferrals. If the Plan is
required to distribute both elective deferrals and excess contributions for a
Plan Year, the Plan shall:
(i) calculate and distribute the elective deferrals before determining the
excess contributions to be distributed to Highly Compensated Employees;
(ii) calculate the actual deferral percentage including the amount of excess
elective deferrals distributed pursuant to (i) above; and
(iii) distribute excess contributions to Members by reducing the excess
contributions distributed to a Member by the amount of excess elective deferrals
distributed to such Member.
(b) Election To Make Additional Contributions. Notwithstanding the above, in
accordance with Treasury Regulation Section 1.401(k)-2(a)(6), the Company may
elect, in lieu of all or a portion of the corrective distribution described
above in this Section, to make additional qualified nonelective contributions or
qualified matching contributions which are treated as elective deferrals under
the Plan and that, in combination with the elective deferrals, satisfy the
actual deferral percentage test. Any such additional qualified nonelective
contributions will be credited to a Member Before-Tax Account and shall be
allocated to each Member who is not a Highly Compensated Employee in an amount
as determined by the Company and will be contributed as a percentage of such
Member’s Pay for the Plan Year. Any such additional qualified matching
contributions will be credited to a Member Before-Tax Account and shall be
allocated to each Member who is not a Highly Compensated Employee and will be
contributed as a percentage of the amount contributed by such Member under
Section 4.01(b).
(c) Testing Year. The actual deferral percentage of Non-Highly Compensated
Employees shall be determined as of the Plan Year preceding the Plan Year for
which the Plan must satisfy one of the tests in Code Section 401(k)(3).
     4.03 Distributions of Excess Deferrals.
     If a Member’s elective deferrals for any calendar year exceed $15,500 (or
such higher amount prescribed under Section 402(g) of the Code), then the Member
may file an election form prescribed by the Committee with the Employer/Company
designating in writing the

16



--------------------------------------------------------------------------------



 



amount of the Member’s Excess Before-Tax Deferrals to be distributed from this
Plan. Any such election form must be filed with the Committee no later than the
first March 1 following the close of such calendar year in order for the
Committee to act on it. If such an election form is timely filed, the Trustee
shall distribute to the Member the amount of such Excess Before-Tax Deferrals
which the Member has allocated to this Plan together with any income or less any
loss allocable to such amount on or before the first April 15 following the
close of such calendar year. In the case of a Highly Compensated Employee, any
Matching Contributions which were contributed on account of the Excess
Before-Tax Deferrals being distributed will be forfeited, even if such Matching
Contributions are vested. For purposes of this Section 4.03, the income or loss
allocable to such Excess Before-Tax Deferrals will be determined under such
reasonable method as the Committee shall establish, provided the method does not
discriminate in favor of Highly Compensated Employees, is used consistently for
all Members and for all corrective distributions under the Plan for the Plan
Year, and is used by the Plan for allocating income to Members’ accounts.
     4.04 Limitations On And Distributions Of After-Tax Employee Contributions
And Matching Contributions For Highly Compensated Employees.
     The Committee is authorized to reduce to the extent necessary the maximum
amount of Employer Matching Contributions under Section 3.02 and Member
After-Tax Contributions contributed on behalf of any Highly Compensated Employee
prior to the close of the Plan Year if the Committee reasonably believes that
such adjustment is necessary to prevent the Plan from failing both tests in Code
Section 401(m)(2). Such reduction shall be made in accordance with rules
prescribed by the Committee. Notwithstanding anything herein to the contrary,
the tests in Code Section 401(m)(2) shall be treated as satisfied with respect
to such Matching Contributions and After-Tax Contributions to the Plan, or a
portion of the Plan, if the Plan or such portion is a collectively bargained
plan that automatically satisfies Code Section 410(b), in accordance with
Treasury Regulation Sections 1.401(m)-1(b)(2) and 1.410(b)-2(b)(7). If for any
Plan Year the Plan fails to satisfy either of the tests set forth in Code
Section 401(m)(2), the Trustee shall be directed by the Committee to distribute
to each Highly Compensated Employee his or her vested portion (and forfeit the
nonvested portion) of the excess aggregate contributions (plus the income or
less the losses allocable to such excess aggregate contributions) for such Plan
Year, within 12 months after the last day of such Plan Year. Each Highly
Compensated Employee’s portion of the excess aggregate contributions for a Plan
Year shall be determined under a two step process. First, the aggregate amount
of excess aggregate contributions shall be calculated. This shall be done by
reducing the actual contribution percentages of those Highly Compensated
Employees with the highest actual contribution percentages to the extent
necessary but not below the next highest level of actual contribution
percentages. This process shall be repeated, to the extent necessary, until the
actual contribution percentage for the group of Highly Compensated Employees
satisfies one of the tests set forth in Code Section 401(m)(2). The aggregate
amount of excess aggregate contributions shall be equal to the sum of all such
reductions. Second, the aggregate amount of excess aggregate contributions to be
distributed or

17



--------------------------------------------------------------------------------



 



forfeited shall be allocated by first reducing any After-Tax Contributions and
then any Matching Contributions made by or on behalf of Highly Compensated
Employees with the highest total amount of After-Tax Contributions and Matching
Contributions to the extent necessary but not below the next highest total
amount of After-Tax Contributions and Matching Contributions. This process shall
be repeated, to the extent necessary, until all excess aggregate contributions
to be distributed or forfeited shall be allocated among the Highly Compensated
Employees. A Highly Compensated Employee whose After-Tax Contributions are
determined to be excess aggregate contributions shall forfeit any Matching
Contributions which were contributed on account of such After-Tax Contributions,
even if such Matching Contributions are vested. The income or loss allocable to
a Highly Compensated Employee’s portion of the excess aggregate contributions
will be determined under such reasonable method as the Committee shall
establish, provided the method does not discriminate in favor of Highly
Compensated Employees, is used consistently for all Members and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Members’ accounts.
(a) Election To Make Additional Contributions. Notwithstanding the above, in
accordance with Treasury Regulation Section 1.401(m)-2(a)(6), the Company may
elect, in lieu of all or a portion of the distribution described above, to
either (i) make an additional qualified nonelective contribution that, in
combination with Matching Contributions and After-Tax Contributions for the Plan
Year, satisfies the actual contribution percentage test or (ii) recharacterize
elective contributions as Matching Contributions. Any such additional qualified
nonelective contributions will be credited to a Member Before-Tax Account and
shall be allocated to each Member who is not a Highly Compensated Employee in an
amount as determined by the Company and will be contributed as a percentage of
such Member’s Pay for the Plan Year.
(b) The actual contribution percentage of Non-Highly Compensated Employees shall
be determined as of the Plan Year preceding the Plan Year for which the Plan
must satisfy one of the tests in Code Section 401(m)(2).
     4.05 Definitions and Special Rules.
(a) Repeal of Multiple Use Test. The Multiple use test described in Treasury
Regulation Section 1.401(m)-2 shall not apply for Plan Years beginning after
December 31, 2001.
(b) Special Definitions. All terms used in this Section 4 shall have the meaning
given such terms in Code Sections 401(k) and 401(m) and the regulations
thereunder.
(c) Special Rule For Early Participation. If the Company applies Code
Section 410(b)(4)(B) in determining whether the Plan satisfies Code Section
410(b) by excluding from consideration eligible Associates who have not met
minimum age and service requirements, the Company may exclude from consideration
all Non-Highly Compensated Employees who have not met the minimum age and
service requirements of Code Section 410(a)(1)(A) for purposes of satisfying the
tests in Code Sections 401(k)(3) and 401(m)(2).
(d) Highly Compensated Employee In Two Or More Qualified Plans. The actual
contribution percentage and the actual deferral percentage of a Highly
Compensated Employee who is eligible to participate in two or more qualified
plans which have (i) cash or deferred arrangements or (ii) Matching
Contributions or After-Tax Contributions features maintained by the Employer or
a member of the Group, shall be

18



--------------------------------------------------------------------------------



 



calculated by treating all such cash or deferred arrangements in which the
Highly Compensated Employee is eligible to participate as one cash or deferred
arrangement for purposes of calculating the actual deferral percentage for such
Highly Compensated Employee and all such features in which the Highly
Compensated Employee is eligible to participate as one feature for purposes of
calculating the actual contribution percentage for such Highly Compensated
Employee with respect to years ending within the same calendar year.
(e) Plan Restructuring. The Plan may be aggregated with another plan or other
plans or disaggregated under Section 1.401(k)-1(b)(4) and
Section 1.401(m)-1(b)(4) of the Treasury Regulations for any Plan Year in order
to pass the actual contribution percentage and actual deferral percentage tests
set forth in this Section.

19



--------------------------------------------------------------------------------



 



SECTION 5
Investment Provisions
     5.01 Investment Funds.
(a) There shall be established as part of the Trust Fund a reasonable range of
investment options. The Committee may from time to time, in its discretion,
change, delete or add Investment Funds available within the Trust Fund; provided
that unless and until the Plan is amended accordingly, the Plan shall continue
to provide a Payless Common Stock Fund as an investment option.
(b) Income from and proceeds of sales of investments in each Investment Fund
shall be reinvested in the same Investment Fund. Any income or other taxes
payable with respect to a Fund shall be charged to such Fund.
(c) A Trustee may, from time to time, make temporary investments in short term
obligations of the United States Government, commercial paper, or other
investments of a short term nature, pending investment in an Investment Fund.
     5.02 Investment Direction.
(a) A Member may elect that his Member Contributions be invested in 1%
increments totaling 100% in one or more of the Investment Funds. Such election
must be made pursuant to procedures prescribed by the Committee. Such election
shall be effective until and unless a Member makes a different election for any
period, but only as provided for under Subsection 5.02(b) and Subsection
5.02(c). If the Member fails to file a timely initial investment election, he
shall be deemed to have elected to have 100% of his Member Contributions
invested in the stable, fixed income investment as may be determined by the
Committee. Until such time as the Committee determines otherwise and so notifies
Members, a Member’s share of any Company Contributions, when allocated as of
Plan Year-end, shall be invested in the same Investment Funds in the same
proportions as the Member has elected in connection with investment of his
Member Contributions at the time the Company Contribution is contributed to the
Trust.
(b) A Member may change his election with respect to future Member and Company
Contributions effective pursuant to procedures prescribed by the Committee and
may not change his election in any other manner except as provided in Subsection
5.02(c).
(c) Effective as of the date determined by the Committee, and pursuant to
procedures prescribed by the Committee, a Member may elect to have any or all of
the value in any of the Investment Funds which are credited to his Member and/or
Company Accounts transferred and invested in any one or more of the Investment
Funds.
(d) Notwithstanding this Section 5.02, effective March 20, 2000, during the
black out period as determined by the Committee and the Trustee established to
change to daily valuation or a change in recordkeepers, no investment transfers
or changes may be made by a Member unless provided in Section 6.06.
Notwithstanding anything to the contrary,

20



--------------------------------------------------------------------------------



 



no loans, withdrawals or distributions shall be made during any such blackout
period except as provided by the Committee.

21



--------------------------------------------------------------------------------



 



SECTION 6
Accounts
     6.01 Member Accounts . The Committee shall maintain or cause to be
maintained for each Member under each Investment Fund in which his Member
Contributions are invested separate Member Accounts which shall reflect the
portion of his interest in such Investment Fund which is attributable to his
contributions. The Member’s After-Tax Contributions shall be credited to a
separate Member After-Tax Account. The Member’s Before-Tax Contributions shall
be credited to a separate Member Before-Tax Account. The Member’s or Associate’s
Rollover Contributions shall be credited to a separate Member Rollover
Contribution Account.
     6.02 Company Accounts . The Committee shall maintain or cause to be
maintained for each Member under each Investment Fund in which his Company
Contributions are invested separate Company Accounts which shall reflect the
portion of his interest in such Investment Fund which is attributable to Company
Contributions, as well as to contributions made by an Employer under prior plans
and to any income or earnings attributable to such Company Contributions and
prior plan contributions. The Member’s Company Matching Contributions shall be
credited to a separate Company Matching Contribution Account. The Member’s
Company Profit Sharing Contribution, if any, shall be credited to a separate
Company Profit Sharing Contribution Account.
     6.03 Maintenance of Accounts . For the purposes of maintaining Accounts
pursuant to this Section 6, each Investment Fund shall be divided into Units,
and the Interest of each Member in such Investment Fund shall be evidenced by
the number of Units in such Investment Fund credited to his Accounts.
     6.04 Valuation of Accounts . As of each Valuation Date the Committee shall
determine the value of a Unit in each Account by dividing the current market
value of all property in each such Account as of such Valuation Date (after
deducting any expenses or other amounts including withdrawals properly
chargeable against such Account) by the number of Units then outstanding to the
credit of all Members in each such Account.
     6.05 Member Statements . The Committee shall furnish or cause to be
furnished to each Member a statement of his Company and Member Accounts, at
least once each year, or more frequently if required by applicable law.
     6.06 Shares of Payless ShoeSource, Inc. (“Payless Stock”) in the Payless
Common Stock Fund.
(a) Each Member (or beneficiary of a deceased Member) who has Accounts invested
in the Payless Common Stock Fund shall, as a named fiduciary within the meaning
of Section 403(a)(1) of ERISA, have the right to direct the Trustee with respect
to the vote of the number of shares of Payless Stock attributable to Units
credited to him in the Payless Common Stock Fund as of the latest practicable
Valuation Date prior to or contemporaneous with the record date set by the
Company for each meeting of shareowners of the Company. For such purpose the
Trustee shall furnish to each such

22



--------------------------------------------------------------------------------



 



Member prior to each such meeting the proxy statement for such meeting, together
with a form to be returned to the Trustee on which may be set forth the Member’s
instructions as to the manner of voting such shares of stock. Upon receipt of
such instructions, the Trustee shall vote such shares in accordance therewith.
If a Member’s instructions are not received by the Trustee in a timely manner,
the Trustee shall vote such Member’s shares in the same proportion as the shares
of Common Stock for which instructions were actually timely received from
Members. The Trustee shall not divulge the instructions of any Member.
(b) Each Member (or beneficiary of a deceased Member) who has Accounts invested
in the Payless Common Stock Fund shall, as a named fiduciary within the meaning
of Section 403(a)(1) of ERISA, have the right with respect to the number of
shares of Payless Stock attributable to Units credited to him in the Payless
Common Stock Fund as of the latest practicable Valuation Date, to direct the
Trustee in writing as to the manner in which to respond to a tender or exchange
offer with respect to Payless Stock, and the Trustee shall respond in accordance
with the instructions so received. The Trustee shall utilize its best efforts to
timely distribute or cause to be distributed to each Member such information as
will be distributed to shareowners of the Company in connection with any such
tender or exchange offer, together with a form requesting instructions on
whether or not such shares will be tendered or exchanged. If the Trustee shall
not receive timely direction from a Member as to the manner in which to respond
to such a tender or exchange offer, the Trustee shall not tender or exchange any
shares of Payless Stock with respect to which such Member has the right of
direction. Tenders as a result of a self-tender offer by the Company shall
continue notwithstanding any investment change blackout. The Trustee shall not
divulge the instructions of any member. The proceeds from the tender or exchange
of shares attributable to Units in Payless Common Stock Investment Fund accounts
of Members shall be transferred to one of the Investment Funds described in
Section 5.01 pursuant to a procedure established by the Committee.
     6.07 Vesting in Member and Company Accounts.
(a) Vesting Schedule. A Member shall have a fully vested interest at all times
(i) in his Member Accounts and (ii) in his Company Profit Sharing Contribution
Account balance determined as of July 31, 1997. A Member who has completed at
least two full Years of Service as of August 1, 1997 also shall be fully vested
at all times (i) in his Company Matching Contribution Account and (ii) in his
Company Profit Sharing Contribution Account determined at any time after
July 31, 1997. The Company Matching Contribution Account of a Member who is not
or was not credited with at least two Years of Service as of August 1, 1997 and
his Company Profit Sharing Contribution Account attributable to Company Profit
Sharing Contributions, if any, based on such Member’s eligibility for such
contributions after August 1, 1997, shall vest according to the following
schedule:

23



--------------------------------------------------------------------------------



 



          Vesting Service   Vested Interest
Fewer than 2 years
    0 %
2 years
    25 %
3 years
    50 %
4 years
    75 %
5 years or more
    100 %

     Notwithstanding the foregoing, a Member’s interest in his Company Matching
Contribution Account and his Company Profit Sharing Contribution Account shall
become fully vested if the Member terminates employment on account of
Retirement, death or Disability.
(b) Cash-out Distributions to Partially Vested Members and Restoration of
Forfeitures. If, pursuant to Section 10.01, a partially-vested Member receives a
cash-out distribution before he incurs a Forfeiture Break in Service (as defined
in Subsection (d) below), the cash-out distribution will result in an immediate
forfeiture of the nonvested portion(s) of the Member’s Company Matching and
Company Profit Sharing Contribution Account(s). See Subsection (e) below. A
partially-vested Member is a Member whose Vested Interest, determined under
Section 6.07(a), in either his Company Matching Contribution Account or his
Company Profit Sharing Contribution Account, or both, is less than 100%. A
cash-out distribution is a distribution of the entire vested portion of the
Member’s Account(s).
(i) A partially-vested Member who is reemployed by an Employer after receiving a
cash-out distribution of the vested portion of his Account(s) shall have such
forfeited amount restored, unless the Member no longer has a right to
restoration under this subparagraph (i). The amount restored by the Plan
Administrator shall be the same dollar amount as the dollar amount of his
Account(s) on the Valuation Date immediately preceding the date of the cash-out
distribution, unadjusted for any gains or losses occurring subsequent to that
Valuation Date but reduced by the amount of the prior cash-out distribution.
Restoration of the Member’s Account balance(s) includes restoration of all Code
Section 411(d)(6) protected benefits with respect to the restored Account(s) in
accordance with applicable Treasury regulations. The Plan Administrator will not
restore a reemployed Member’s Account balance(s) under this subparagraph (i) if
the Member has incurred a Forfeiture Break in Service (as defined in Subsection
(d) below).
(ii) If restoration of the Member’s Account(s) is permitted under subparagraph
(i) above, the Plan Administrator will restore the Member’s Account(s) on the
same day as the date of allocation of the Company Contribution for the Plan Year
during which such Member was reemployed by an Employer. To restore the Member’s
Account(s), the Plan Administrator, to the extent necessary, will allocate to
the Member’s Account(s):

24



--------------------------------------------------------------------------------



 



(A) first, the amount, if any, of Member forfeitures otherwise available for
allocation under Subsection (e) below;
(B) second, deductible Employer contributions for the Plan Year to the extent
made under a discretionary formula; and
(C) third, as otherwise permitted by law.
The Plan Administrator will not take into account any allocation under this
Subsection (b) in applying the limitation on allocations under Section 13.
(iii) The deemed cash-out rule applies to a 0% vested Member. A 0% vested Member
is a Member whose Account(s) derived from Employer contributions is
(are) entirely forfeitable at the time of his termination of employment. Under
the deemed cash-out rule, the Plan Administrator will treat the 0% vested Member
as having received a cash-out distribution on the date of the Member’s
termination of employment or, if the Member’s Account(s) is (are) entitled to an
allocation of Employer contributions for the Plan Year in which he terminates
employment, on the last day of that Plan Year.
(c) Determination of Vesting Service. For purposes of determining a Member’s
Vested Interest in his Company Contributions Account(s) under Subsection
(a) above, a Member shall be credited with that number of years of Vesting
Service determined by adding together all of the Associate’s Periods of Service,
whether or not consecutive. Notwithstanding the foregoing, Vesting Service shall
not include any Period of Service before the Plan Year in which an Associate
attains age eighteen (18). Only whole years of service shall be taken into
account for purposes of applying the schedule set forth in Subsection (a) above,
and, for purposes of determining a Member’s number of whole years of service,
non-successive Periods of Service must be aggregated, with 365 days of service
being deemed to constitute one year. For purposes of determining a Member’s
Period of Service, the Service Spanning rules described in Section 1.52(g) shall
apply.
(d) Forfeiture Break in Service. For purposes of this Section 6.07, a “Break in
Service” is a Period of Severance of at least 365 consecutive days. A
“Forfeiture Break in Service” occurs when a Member or former Member incurs 5
consecutive Breaks in Service.
(e) Forfeiture Occurs. A Member’s forfeiture, if any, of his Account balance(s)
derived from Company contributions occurs under the Plan on the earlier of:
(i) the last day of the last pay period ending within the Plan Year in which the
Member first incurs a Forfeiture Break in Service; or
(ii) the date the Member receives a cash-out distribution.
          The Plan Administrator shall determine the percentage of a Member’s
Account(s) forfeiture, if any, under this Subsection (e) solely by reference to
the vesting schedule of Section 6.07(a). As of the last day of each Plan Year,
the total amount of forfeitures

25



--------------------------------------------------------------------------------



 



which occurred during such Plan Year shall be calculated and such amount shall
be applied (i) to restore under (b) above any amounts previously forfeited from
rehired Members’ Accounts, (ii) to pay Administrative Expenses under
Section 7.01 and (iii) the balance, if any, shall be added to and allocated with
the Company Matching Contribution for that Plan Year.
(f) Former May Plan Members. The provisions of this Subsection (f) apply to a
Member who previously was employed by the Employer, when it was part of the
Group which included The May Department Stores Company, and who at the
termination of his employment had Company Accounts in the May Plan which were
forfeited as a result of termination of employment. If such Member has not
incurred five consecutive Breaks in Service as defined in Section 6.07(b) and
(d), the value of the Member’s Company Account forfeited under the May Plan will
be restored under this Plan (in the manner described in Subsection (b) above)
and will be 100% vested.

26



--------------------------------------------------------------------------------



 



SECTION 7
Expenses
     7.01 Administrative Expenses. To the extent permitted by applicable law,
the costs and expenses for administering this Plan, consisting of Trustee fees
and expenses, Investment Manager fees and expenses, fees and expenses of outside
experts, expenses of maintaining records under Section 6 of the Plan, and all
other administrative expenses of the Plan, shall be paid out of the Trust Fund
unless the Company elects to pay them with its own funds. Costs incident to the
purchase and sale of securities, such as brokerage fees, commissions and stock
transfer fees, are not regarded as administrative expenses and shall be borne by
the appropriate Investment Fund as determined by the Trustee or Committee.

27



--------------------------------------------------------------------------------



 



SECTION 8
Withdrawals During Employment
     8.01 Withdrawals Prohibited Unless Specifically Authorized . No withdrawal
from the Plan shall be permitted prior to a Member’s termination of employment,
except as provided in Section 8.02.
     8.02 Authorized Withdrawals.
(a) Prior to his termination of employment, a Member may elect to withdraw, in
cash, any or all of the value in his Member After-Tax Accounts. However, in the
event a Member elects to withdraw all or a portion of his After-Tax
Contributions made after August 1, 1997, such Member shall forfeit his right to
fifty percent (50%) of the Company Matching Contribution, if any, otherwise
allocable in connection with his Member Contributions for the Plan Year in which
the withdrawal occurs.
(b) Prior to his termination of employment, a Member may elect to withdraw, in
the event of a “hardship”, an amount in cash up to (i) the total amount of the
Before-Tax Contributions made to the Trust on his behalf, or (ii) the value in
his Member Before-Tax Account, whichever is less. In any event the amount
withdrawn may not be greater than the amount determined by the Committee as
being required to meet the immediate financial need created by the “hardship”
and not reasonably available from other resources of the Member, whichever
amount is less. The term “hardship” means a heavy financial hardship in light of
immediate and heavy financial needs as determined by the Committee in accordance
with Internal Revenue Service regulations. The amount of an immediate and heavy
financial need may include any amounts necessary to pay any federal, state or
local taxes or penalties reasonably anticipated to result from the distribution.
The determination shall be made in a nondiscriminatory manner. Hardship shall
include but not be limited to the following:
(i) Expenses for (or necessary to obtain) medical care that would be deductible
under Code Sections 213(a) and (d) (determined without regard to whether the
expenses exceed any applicable threshold amount of adjusted gross income);
(ii) Purchase (excluding mortgage payments) of a principal residence for the
Member;
(iii) Payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post-secondary education for the Member, his or her
spouse, children, or dependents (as defined in Code Section 152);
(iv) The need to prevent the eviction of the Member from his or her principal
residence or foreclosure on the mortgage of the Member’s principal residence.
(v) (Effective January 1, 2006). Payments for burial or funeral expenses for a
Member’s deceased parent, spouse, children or dependents (as defined in Section

28



--------------------------------------------------------------------------------



 



152 of the Code and effective January 1, 2006), without regard to
Section 152(d)(1)(B).
(vi) (Effective January 1, 2006). Expenses for the repair of damage to Member’s
principal residence that would qualify for the casualty deduction under
Section 165 of the Code (determined without regard to whether the loss exceeds
10% of adjusted gross income).
     The Committee may adopt written guidelines which identify additional
circumstances constituting hardship and which provide procedures to be followed
in the administration of hardship withdrawal requests, which guidelines are
hereby incorporated herein.
     In addition, such hardship must be one which in the judgment of the
Committee, based on the Member’s representations, cannot be relieved (1) through
reimbursement or compensation by insurance or otherwise, (2) by reasonable
liquidation of the Member’s assets to the extent such liquidation would not
itself cause an immediate and heavy financial need, (3) by cessation of Member
Contributions under the Plan, (4) by other distributions or loans from employee
benefit plans, including this Plan, maintained by the Company or any other
employer or (5) by borrowing from commercial sources on reasonable commercial
terms. The Member shall be required to submit documentation, to be determined by
the Committee, with his hardship withdrawal request to enable the Committee to
make a judgment regarding the validity of such hardship withdrawal request. For
any Member who has attained age 591/2, the “hardship” requirement shall be
deemed waived.
(c) A Member who was a Participant in or eligible to be a Participant in the
Volume Shoe Corporation Profit Sharing Plan (the “Volume Plan”) as of
December 31, 1988 and who had an account balance in the Volume Plan attributable
to Employer Contributions made to the Volume Plan before July 31, 1976 and which
account became a Company Account under The May Department Stores Company Profit
Sharing Plan and which has been transferred to this Plan, shall be entitled to
withdraw the market value of such account balance determined (and frozen) as of
December 31, 1988.
(d) Associates with Member Rollover Contribution Accounts may elect to withdraw
their Member Rollover Contribution Accounts prior to termination of employment.
(e) A withdrawal election shall be made pursuant to application procedures
established by the Committee. Contribution totals and Account values shall be
determined as of the Valuation Date coinciding with or next following the filing
of the withdrawal election. If the Member Accounts from which withdrawal is made
are in more than one Investment Fund, the withdrawal shall be pro rata from each
such Investment Fund except in the case the Member is subject to Section 16 of
the Securities Exchange Act of 1934 or has been designated as a “Designated
Insider,” in which case such Member’s withdrawal will be taken first from such
Member’s Investment Funds other than the Payless Common Stock Fund.

29



--------------------------------------------------------------------------------



 



SECTION 9
Benefits Upon Retirement, Death, Disability or Termination of Employment
     9.01 Benefits. Upon a Member’s Retirement, death, Disability, or other
termination of employment, the value of his Member Accounts and of his vested
Company Accounts shall be determined as of the Valuation Date prior to the date
the distribution is calculated. A temporary Authorized Leave of Absence for
Military Service or for other purposes approved by the Employer shall not, while
any such Authorized Leave of Absence is validly in effect, be regarded as a
termination of employment.
     Any person who is a Leased Employee (as defined in Code Section 414(n),
without regard to Section 414(n)(2)(B)) of any member of the Group shall be
treated for all purposes of the Plan as if he were employed by a member of the
Group which has not adopted the Plan. Notwithstanding anything to the contrary
in the Plan, a transfer from the status of an employee of the Employer to that
of a Leased Employee shall not be considered a termination of employment under
the Plan. An individual who has such a transfer shall not have a termination of
employment until he ceases to be an employee of the Employer and all members of
its Group and is no longer a Leased Employee.
     9.02 Beneficiary. Any benefits payable on account of a Member’s death shall
be paid to such Member’s spouse. If such Member has no spouse or if such
Member’s spouse shall have consented to the naming of another beneficiary, such
benefits shall be paid to the person or persons (including, without limitation,
estates, trust, or other entities) last named as beneficiary by such Member on
an appropriate form filed with the Committee. A spouse’s consent shall
acknowledge the effect of the consent and be in writing, witnessed by a Plan
representative or notary public. A spouse’s consent shall be irrevocable. If no
beneficiary has been so named or the Member has no designated beneficiary, any
payment to be made under this Plan on account of a Member’s death shall be paid
to such Member’s spouse, or, if he has no spouse, to such Member’s estate.
Whenever permitted by the Code or regulations thereunder, the Committee may
waive the requirements that a spouse’s consent be obtained. Such waiver may be
on a case by case basis or by categories.

30



--------------------------------------------------------------------------------



 



SECTION 10
Payment of Benefits
10.01 Time of Payment.
(a) All amounts distributable to a Member or Beneficiary pursuant to Section 9
shall, unless the Member makes an approved election pursuant to Section 10.01(b)
or 10.01(c), be paid in a lump sum payment to be made as soon as practicable
after the Valuation Date as of which the Account values are determined pursuant
to Section 9.01; provided, however, that any additional amounts which may be
allocated to a Member’s Company Accounts resulting from a Company Contribution
in respect of the calendar year in which employment terminates shall be paid as
soon as practicable after such contribution.
     Notwithstanding any provision of this Section 10 to the contrary, if the
present value of the nonforfeitable accrued benefit of a Member, including
Company Contributions, Member Contributions, Rollover Contributions and earnings
thereon (but excluding accumulated deductible employee contributions, if any)
exceeds $1,000, no partial or total distribution shall be made unless the Member
has consented thereto in writing in the manner required by law.
(b) A Member who was a Member of the May Plan as of June 30, 1990 may elect that
all Transferred Accounts distributable to him pursuant to Section 9 shall be
paid in annual installments over a period not to exceed ten years beginning with
the Valuation Date as of which the lump sum payment would otherwise be made. In
the event of the death of a Member prior to the expiration of such period, all
amounts which have not been distributed to him shall be paid in a lump sum to
his designated Beneficiary or his estate if there is no designated Beneficiary.
Subject to the foregoing, each such installment shall be paid as of a Valuation
Date and, until all the Accounts of the Member have been fully distributed, they
shall continue to be revalued as of each succeeding Valuation Date pursuant to
Section 6.04.
     Notwithstanding the paragraph above, a Member who as of December 31, 1988
was or was entitled to be a Participant in the Volume Shoe Corporation Profit
Sharing Plan may elect that all Transferred Accounts distributable to him
pursuant to Section 9 be paid in the form of equal monthly installments over a
period not to exceed 120 months. Such payments shall otherwise be made in
accordance with the foregoing portion of this Subsection 10.01(b).
(c) A Member who is entitled to receive a distribution in excess of $1,000 may
elect to defer such distribution to the required minimum distribution age, as
determined by law from time to time. An election to defer distribution shall
conform to such requirements as to form, content, manner, and timing as shall be
determined by the Committee and which requirements shall be applied in a manner
which does not discriminate in favor of Members who are Highly Compensated
Employees. All Accounts of a Member who elects to defer his distribution shall
continue to be revalued as of each succeeding Valuation Date pursuant to
Section 6.04. A deferred distribution shall be paid when such

31



--------------------------------------------------------------------------------



 



Member attains the required minimum distribution age or at such earlier or later
time as shall be determined by the Committee as permitted by law. In the event
of the death of a Member prior to distribution of the deferred amounts, all
amounts shall be distributed in a lump sum to his designated Beneficiary or to
his estate if there is no designated Beneficiary. The value for payment shall be
determined as of the Valuation Date coincident with or next following such
Member’s birthday coincident with the Member’s required minimum distribution age
or such other payment date determined by the Committee.
     10.02 Form of Payment. All distributions shall be made in the form of cash,
except that distributions from the Payless Common Stock Fund shall be made in
the form of full shares of Payless Common Stock, as applicable (with payment in
cash for a fraction of a share) or in cash if elected by the Member or
Beneficiary. The rights extended to a Member hereunder shall also apply to any
Beneficiary or alternate payee of such Member.
     10.03 Indirect Payment of Benefits. If any Member or Beneficiary has been
adjudged to be legally, physically or mentally incapable or incompetent, payment
may be made to the legal guardian or other legal representative of such Member
or Beneficiary as determined by the Committee. Such payments shall constitute a
full discharge with respect thereto.
     10.04 Inability to Find Member. If a Member or Beneficiary or other person
to whom a benefit payment is due cannot be found during the three years
subsequent to the date a distribution was required to be made under this Plan,
the Accounts shall be forfeited at the end of such three-year period. The value
of such Accounts as of the date the distribution was required to be made shall
be restored if such Member or Beneficiary or other person makes a claim.
     10.05 Required Minimum Distributions.
     Notwithstanding anything to the contrary contained in the Plan, the entire
interest of a Member will be distributed in accordance with Code
Section 401(a)(9) and the regulations thereunder beginning no later than the
Member’s Required Beginning Date. The provisions of this Section will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year. Notwithstanding the other provisions of
this Section, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.
(a) If the Member dies before distributions begin, the Member’s entire interest
will be distributed, or begin to be distributed, no later than as follows:
     (1) If the Member’s surviving spouse is the Member’s sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died, or by December 31 of the calendar year in which the
Member would have attained age 701/2, if later.
     (2) If the Member’s surviving spouse is not the Member’s sole designated
beneficiary, then distributions to the designated beneficiary will begin

32



--------------------------------------------------------------------------------



 



by December 31 of the calendar year immediately following the calendar year in
which the Member died.
     (3) If there is no designated beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.
     (4) If the Member’s surviving spouse is the Member’s sole designated
beneficiary and the surviving spouse dies after the Member but before
distributions to the surviving spouse begin, this subsection, other than
subsection (a)(1), will apply as if the surviving spouse were the Member.
For purposes of this subsection, unless subsection (a)(4) applies, distributions
are considered to begin on the Member’s Required Beginning Date. If subsection
(a)(4) applies, distributions are considered to begin on the date distributions
are required to begin to the surviving spouse under subsection (a) (1). To the
extent the Plan provides for distributions in the form of annuities, if
distributions under an annuity purchased from an insurance company irrevocably
commence to the Member before the Member’s Required Beginning Date (or to the
Member’s surviving spouse before the date distributions are required to begin to
the surviving spouse under subsection (a)(1)), the date distributions are
considered to begin is the date distributions actually commence.
(b) Unless the Member’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the Required
Beginning Date, as of the first distribution calendar year distributions will be
made in accordance with subsections (c) and (d). To the extent the Plan provides
for distributions in the form of annuities, if the Member’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and the Treasury regulations.
(c) During the Member’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:
     (1) the quotient obtained by dividing the Member’s account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of
the Member’s birthday in the distribution calendar year; or
     (2) if the Member’s sole designated beneficiary for the distribution
calendar year is the Member’s spouse, the quotient obtained by dividing the
Member’s account balance by the number in the Joint and Last Survivor Table set
forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s
and spouse’s attained ages as of the Member’s and spouse’s birthdays in the
distribution calendar year.

33



--------------------------------------------------------------------------------



 



Required minimum distributions will be determined beginning with the first
distribution calendar year and up to and including the distribution calendar
year that includes the Member’s date of death.
(d) If the Member dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Member’s death is the quotient
obtained by dividing the Member’s account balance by the longer of the remaining
life expectancy of the Member or the remaining life expectancy of the Member’s
designated Beneficiary, determined as follows:
     (1) The Member’s remaining life expectancy is calculated using the age of
the Member in the year of death, reduced by one for each subsequent year.
     (2) If the Member’s surviving spouse is the Member’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Member’s death using
the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
     (3) If the Member’s surviving spouse is not the Member’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Member’s death, reduced by one for each subsequent year.
If the Member dies on or after the date distributions begin and there is no
designated beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Member’s death is the quotient
obtained by dividing the Member’s account balance by the Member’s remaining life
expectancy calculated using the age of the Member in the year of death, reduced
by one for each subsequent year.
(e) If the Member dies before the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Member’s death is the quotient
obtained by dividing the Member’s account balance by the remaining life
expectancy of the Member’s designated beneficiary, determined as provided in
subsection (d). If the Member dies before the date distributions begin and there
is no designated beneficiary as of September 30 of the year following the year
of the Member’s death, distribution of the Member’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death. If the Member dies before the date distributions begin,
the Member’s surviving spouse is the Member’s sole designated beneficiary, and
the surviving spouse dies before distributions are required to begin to the
surviving spouse

34



--------------------------------------------------------------------------------



 



under subsection (a)(1), this Section will apply as if the surviving spouse were
the Member.
(f) The following definitions shall apply for purposes of this Section:
     (1) Designated beneficiary shall mean the individual who is designated as
the beneficiary under the terms of the Plan and is the designated beneficiary
under Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury
regulations.
     (2) A distribution calendar year is a calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first distribution calendar year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under subsection (a). The required minimum distribution for the Member’s first
distribution calendar year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that distribution calendar year.
     (3) Life expectancy means an individual’s life expectancy as computed by
use of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury
regulations.
     (4) The Member’s account balance is the account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.
     (5) Required Beginning Date means the first day of April following the
calendar year in which the Member attains age 701/2 or, if later, the calendar
year in which the Member retires. In the case of a Member who is a “five percent
owner” as defined in Section 21.06(f)(2), Required Beginning Date means the
first day of April following the calendar year in which the Member attains age
701/2.
     10.06 Commencement of Benefit Distribution to Beneficiary. Distributions to
the Beneficiary entitled under Section 9.02 to receive any payments payable
under this Plan on

35



--------------------------------------------------------------------------------



 



account of a Member’s death shall be made in a lump sum payment not later than
December 31 of the calendar year following the calendar year in which the Member
died.
     10.07 Commencement of Benefit Distribution to Alternate Payee.
Distributions to an alternate payee entitled under Section 17.01 to receive any
payments payable under this Plan pursuant to the terms of a Qualified Domestic
Relations Order shall be made in accordance with the terms of such Qualified
Domestic Relations Order and this Plan on or after the date on which the Member
has attained his “earliest retirement age” (as defined under Code
Section 414(p)) under the Plan. Notwithstanding the foregoing, distribution to
an alternate payee may be made prior to the Member’s attainment of his earliest
retirement age if, but only if: (1) the Qualified Domestic Relations Order
specifies distribution at that time or permits an agreement between the Plan and
the alternate payee to authorize an earlier distribution; (2) the distribution
is a single sum distribution of the alternate payee’s entire benefit entitlement
under the Plan; and (3) in the event the present value of the alternate payee’s
benefits under the Plan exceeds $1,000, the alternate payee consents to any
distribution occurring prior to the Member’s attainment of earliest retirement
age.
     Nothing in this Section 10.07 shall be construed to permit a Member to
(1) receive a distribution at a time not otherwise permitted under the Plan,
(2) permit the alternate payee to receive a form of payment not otherwise
permitted under the Plan, or (3) cause his Plan accounts to be valued or
otherwise determined in a manner not otherwise permitted under the Plan.

36



--------------------------------------------------------------------------------



 



SECTION 11
Permitted Rollover of Plan Distributions
     11.01 Rollover to Other Plans. Notwithstanding any provision of the Plan to
the contrary that would otherwise limit a Distributee’s election under this
Section, a Distributee may elect, at the time and pursuant to procedures
prescribed by the Committee, to have any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a direct rollover. Such distribution may commence no less than
thirty (30) days nor more than ninety (90) after any notice required under
Treas. Reg. Section 1.411(a)-11(c) (or its successor) and explanation of his
right to rollover his distribution and tax explanation in accordance with
Internal Revenue Rules are given to a Member or other Distributee, provided that
the Member has been clearly informed that he has a right to a period of at least
thirty (30) days after receiving said notice to consider the decision as to
whether to elect a distribution or, if applicable, a distribution option, and
the Member nevertheless affirmatively elects distribution preceding the
expiration of thirty (30) days. A portion of the distribution shall not fail to
be an Eligible Rollover Distribution merely because the portion consists of
after-tax Member contributions which are not includible in gross income.
However, such portion may be transferred only to (i) an individual retirement
account or annuity described in Sections 408(a) or (b) of the Code, or
(ii) effective January 1, 2007, a qualified plan described in Section 401(a) of
the Code or an annuity contract described in Code Section 403(b) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.
     11.02 Rollover from Other Plans. An Associate eligible to participate in
the Plan, regardless of whether he has satisfied the participation requirements
of Section 2.01, may transfer to the Plan an Eligible Rollover Distribution
provided that such distribution is from an Eligible Retirement Plan other than
an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b); and, provided
further, that this Plan shall not accept the portion of any Eligible Rollover
Distribution that is not includible in gross income. If such transfer is not a
direct transfer, such a transfer may be made only if the following conditions
are met:
(a) the transfer occurs on or before the 60th day following the Associate’s
receipt of the distribution from the Eligible Retirement Plan; and
(b) The amount transferred is equal to any portion of the distribution the
Associate received from the Eligible Retirement Plan, not in excess of the fair
market value of all property received in such a distribution reduced by employee
contributions.
The Committee shall develop such procedures, and may require such information,
from a Member desiring to make such a transfer, as it deems necessary or
desirable to determine that the proposed transfer will meet the requirements of
the Section. Upon approval by the Committee or its Administrative Delegate, the
amount transferred shall be deposited in the Trust Fund and shall be credited to
the Member’s account. Such rollover amount shall be one hundred percent (100%)
vested in the Member, shall share in the income

37



--------------------------------------------------------------------------------



 



allocations in accordance with Section 5, but shall not share in the Company
Profit Sharing Contributions, the Company Matching Contributions or the
forfeiture allocations. Upon termination of employment, the total amount of the
rollover contribution shall be distributed in accordance with the terms of the
Plan.
Upon such a transfer by an Associate who is otherwise eligible to participate in
the Plan but who has not yet completed the participation requirement of
Section 2.01, his rollover amount shall represent his sole interest in the Plan
until he becomes a Member.
     11.03 Definitions. The following definitions shall apply for the purposes
of this Section 11:
(a) Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s beneficiary or for a specified period of ten
years or more; any distribution to the extent such distribution is required
under Code Section 401(a)(9); and any hardship distribution.
(b) Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), an annuity contract described in Code Section 403(b), an
eligible plan described in Code Section 457(b) maintained by a state, a
political subdivision of a state, or any instrumentality of a state or political
subdivision of a state, or a qualified trust described in Code Section 401(a),
which accepts or will make, as applicable, an Eligible Rollover Distribution.
This definition shall also apply to an Eligible Rollover Distribution to a
Member’s surviving spouse, or a former spouse who is an alternate payee under a
Qualified Domestic Relations Order.
(c) Distributee. A Distributee includes a Member or former Member. In addition,
the Member or former Member’s surviving spouse and the Member’s or former
Member’s spouse or former spouse who is the alternate payee under a Qualified
Domestic Relations Order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse. Moreover, for
purposes of Section 11.01, a designated non-spouse Beneficiary may be a
Distributee only with respect to an Eligible Retirement Plan that is an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b).
(d) Direct Transfer. A Direct Transfer is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee as described in Code
Section 401(a)(31).

38



--------------------------------------------------------------------------------



 



SECTION 12
Loans
     12.01 Availability of Loans. Loans shall be permitted under this Plan to
Members who are employed with the Employer on the date the loan is made (and
subject to the terms of this Section 12, to an interested party as defined in
Section 3(14) of ERISA, even if such interested party is no longer an Associate)
pursuant to a uniform and non-discriminatory policy of the Committee. Any such
loan shall be subject to such conditions and limitations as the Committee deems
necessary for administrative convenience and to preserve the tax-qualified
status of the Plan. Loans are available to Associates who have a Member Rollover
Contribution Account.
     12.02 Amount of Loans. No loan to any Associate, Member or Beneficiary may
be made to the extent that such loan, when added to the outstanding balance of
all other loans to the Associate, Member or Beneficiary, would exceed the lesser
of (a) $50,000 reduced by the excess (if any) of the highest outstanding balance
of loans during the one-year period ending on the day before the loan is made,
over the outstanding balance of loans from the Plan on the date the loan is
made, or (b) one-half the present value of the nonforfeitable accrued benefit of
the Member. For the purpose of the above limitation, all loans from all plans of
the Employer and other members of the Group are aggregated. Furthermore, any
loan shall by its terms require that repayment (principal and interest) be
amortized in level payments, not less frequently than quarterly, over a period
not extending beyond four and one-half years from the date of the loan. If such
loan is used to acquire a dwelling unit which within a reasonable time
(determined at the time the loan is made) will be used as the principal
residence of the Member, the repayment period shall not extend beyond
twenty-nine and one-half years from the date of the loan. An assignment or
pledge of any portion of the Member’s interest in the Plan and a loan, pledge,
or assignment with respect to any insurance contract purchased under the Plan
will be treated as a loan under this paragraph.
     12.03 Terms of Loans.
(a) Loans shall be made available to all Associates, Members and Beneficiaries
on a reasonably equivalent basis.
(b) Loans shall not be made available to Highly Compensated Employees in an
amount greater than the amount made available to other Employees.
(c) Loans must be adequately secured using not more than fifty percent (50%) of
the Member’s vested Account balance, and bear a reasonable interest rate as
determined from time to time by the Committee.
(d) An Associate or Member loan for less than $1,000 is not permitted; provided,
however, that if such Associate or Member also receives a loan from the Puerto
Rico Plan, such minimum amount limitation shall not apply.
(e) In the event of a default, foreclosure on the note and attachment of
security will not occur until a distributable event occurs under the Plan with
respect to the Member.

39



--------------------------------------------------------------------------------



 



(f) All loans shall be made pursuant to a written Member loan program
incorporated herein by reference.
(g) Loans are available from the following accounts, and will be withdrawn from
the Members accounts in the following hierarchy:
(a) Member Accounts
(b) Vested Company Accounts
(c) Member Rollover Contribution Accounts
(h) Loans will be taken and repaid from and to the Investment Funds on a pro
rata basis, except in the case the Member is subject to Section 16 of the
Securities Exchange Act of 1934 or has been designated as a “Designated
Insider,” in which case such Member’s loan will be taken first from such
Member’s Investment Funds other than the Payless Common Stock Fund.

40



--------------------------------------------------------------------------------



 



SECTION 13
Limit on Contributions to the Plan
     This Section 13 is intended to conform the Plan to the requirements of Code
Section 415 and limits the contributions that can be made by and for an
individual under the Plan.
     13.01 Limit on Contributions. Notwithstanding any provision of the Plan to
the contrary:
(a) The amounts allocated to a Member during the Limitation Year under the Plan
and allocated to the Member under any other defined contribution plan to which
the Employer or any other member of the Group has contributed shall be
proportionately reduced, to the extent necessary, so that the Annual Addition
does not exceed the least of:
(1) $45,000; or
(2) 100% of the Member’s remuneration from the Employer or any member of the
Group during the Limitation Year; or
(3) such other limits set forth in Code Section 415.
The amount set forth in subparagraph (1) above shall automatically be adjusted
to reflect adjustments made by applicable law. Remuneration for purposes of this
Section means remuneration as defined in Treasury
Regulation Section 1.415(c)-2(d)(2) and shall include the deferrals described in
Code Section 415(c)(3)(D).
(b) For purposes of this Section, Limitation Year means the 12 month period
commencing on January 1 and ending on December 31.
(c) For purposes of this Section, Annual Additions means the sum for the
Limitation Year of Employer contributions, Employee contributions (determined
without regard to any rollover contributions as defined in Code Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16), without regard to catch-up
contributions under Code Section 414(v) and without regard to Employee
contributions to a simplified employee pension plan which are excludible from
gross income under Section 408(k)(6) of the Code) and reallocated forfeitures.
     13.02 Adjustment for Excessive Annual Additions.
(a) If, as a result of the allocation of forfeitures, a reasonable error in
estimating a Member’s Pay or other limited facts and circumstances, the Annual
Additions under this Plan would cause the maximum Annual Additions to be
exceeded for any Member, the Committee shall (1) return any Member Contributions
credited for the Limitation Year to the extent that the return would reduce the
“excess amount” in the Member’s Accounts, (2) hold any “excess amount” remaining
after the return of any Member Contributions in a “Section 415 suspense
account”, (3) use the “Section 415 suspense account” in the next Limitation Year
(and succeeding Limitation Years if necessary) to reduce either

41



--------------------------------------------------------------------------------



 



Company Contributions for that Member if that Member is covered by the Plan as
of the end of the Limitation Year or if such Member is not covered by the Plan
at the end of the Limitation Year to reduce Company Contributions for all
Members in the Plan, before any Company Contributions or Member Contributions
which would constitute Annual Additions are made to the Plan for such Limitation
Year, (4) reduce Company Contributions for such Limitation Year by the amount of
the “Section 415 suspense account” allocated and reallocated during such
Limitation Year. For purposes of (3) above, the Plan may not distribute “excess
amounts” to Members or former Members.
(b) For purposes of this Section, “excess amount” for any Member for a
Limitation Year shall mean the excess, if any, of (1) the Annual Additions which
would be credited to his account under the terms of the Plan without regard to
the limitations of Code Section 415 over (2) the maximum Annual Additions
determined pursuant to Section 13.01(a).
(c) For purposes of this Section, “Section 415 suspense account” shall mean an
unallocated account equal to the sum of “excess amount” for all Members in the
Plan during the Limitation Year. The “Section 415 suspense account” shall not
share in any earnings or losses of the Trust Fund.

42



--------------------------------------------------------------------------------



 



SECTION 14
Administration of the Plan
     14.01 Plan Administrator. The Company shall be the Plan Administrator of
the Plan for purposes of ERISA and shall be a “named fiduciary” as determined in
ERISA Section 402(a)(2).
     14.02 Delegation of Authority.
(a) Authority to administer the Plan has been delegated to the Committee and the
Administrative Subcommittee, if any, in accordance with Sections 1.44 (Total and
Permanent Disability), 4.01 (Member Contributions), 6.01 (Member Accounts), 6.02
(Company Accounts), 6.05 (Member Statements), 8.02 (Authorized Withdrawals),
13.02 (Adjustment for Excessive Annual Additions), 19.02 (Withdrawal of an
Employer) and this Section 14.
(b) Authority with respect to the Investment Funds of the Plan has been
delegated to the Trustee in accordance with Sections 7.01 (Administrative
Expenses), 5.01(c) (Investment Funds), Section 15 (Management of the Trust Fund)
and 6.06 (Shares of Payless ShoeSource, Inc. (Payless Stock) in the Payless
Common Stock Fund).
(c) Authority to direct the investment of the Plan’s funds has been delegated to
the Investment Subcommittee, if any, in accordance with Sections 15.03(b),
15.03(c) and 15.03(d) (Investments and Reinvestments).
(d) The Committee shall also have the authority and discretion to engage an
Administrative Delegate who shall perform, without discretionary authority or
control, administrative functions within the frame work of policies,
interpretations, rules practices and procedures made by the Committee or other
Plan Fiduciary. Any action made or taken by the Administrative Delegate may be
appealed by an affected Member to the Committee in accordance with the claims
review procedure in Section 16.05. Any decisions which call for interpretations
of the Plan provisions not previously made by the Committee shall be made only
by the Committee. The Administrative Delegate shall not be considered a
fiduciary with respect to the services it provides.
     14.03 Committee and Subcommittees.
(a) The Committee may appoint two subcommittees (an “Administrative
Subcommittee” and an “Investment Subcommittee”), each Subcommittee to consist of
at least three persons, who need not be members of the Board. The Committee and
each Subcommittee, if appointed, shall elect from its members a Chairman and a
Secretary, and may appoint one or more Assistant Secretaries who may, but need
not be, members of the Committee or such Subcommittee, and may employ such
agents, such legal counsel and such clerical, medical, accounting, actuarial and
other services as it may from time to time deem advisable to assist in the
administration of the Plan. The Committee and each Subcommittee may, from time
to time, appoint agents and delegate

43



--------------------------------------------------------------------------------



 



to such agents such duties as it considers appropriate and to the extent that
such duties have been so delegated, the agent shall be exclusively responsible
for the proper discharge of such duties.
(b) The Administrative Subcommittee shall have the general responsibility for
the administration of the Plan and the carrying out of its provisions, and shall
have general powers with respect to Plan administration, including, but not
limited to, the powers listed in this Section 14.03. The Administrative
Subcommittee shall have the discretionary authority to interpret and construe
the Plan, the power to establish rules for the administration of the Plan and
the transaction of its business, the power to remedy and resolve inconsistencies
and omissions, and the power to determine all questions which arise in the
administration, interpretation, or application of the Plan, including but not
limited to questions regarding the eligibility, status, Account value and any
rights of any Member, Beneficiary, and any other person hereunder.
(c) The Investment Subcommittee shall have the powers provided for in
Section 15.03(b).
(d) The Committee and each Subcommittee shall act by a majority of its members
and the action of such majority expressed by a vote at a meeting, or in writing
without a meeting, shall constitute the action of the Committee or such
Subcommittee. All decisions, determinations, actions or interpretations with
respect to the Plan by the Committee or either Subcommittee and the individual
committee or subcommittee members shall be in the Committee’s, Subcommittee’s or
individual member’s sole discretion. The decision, determination, action or
interpretation of the Committee or either Subcommittee and the respective
individual members of the Committee or Subcommittee in respect to all matters
within the scope of its authority shall be conclusive and binding on all
persons. No member of the Committee or either Subcommittee shall have any
liability to any person for any action or omission except each for his own
individual willful misconduct. If a Subcommittee is not appointed, the Committee
shall exercise such Subcommittee’s authority and perform its duties as described
herein.
(e) Nothing in this Section 14 or in any other provision of the Plan shall be
deemed to relieve any person who is a fiduciary under the Plan for purposes of
ERISA from any responsibility or liability for any responsibility, obligation or
duty which Part 4 of Title I of ERISA shall impose upon such person with respect
to this Plan.
     14.04 Accounts and Reports. The Committee shall maintain or cause to be
maintained accounts reflecting the fiscal transactions of the Plan and shall
keep in convenient form such data as may be necessary for the administration of
the Plan. The Committee shall prepare annually a report showing in reasonable
detail the assets and liabilities of the Plan and setting forth a brief account
of the operation of the Plan for the preceding year.
     14.05 Non-Discrimination. Neither the Committee nor either Subcommittee
shall exercise its discretion in such a way as to result in discrimination in
favor of officers, shareholders or Highly Compensated Employees.

44



--------------------------------------------------------------------------------



 



SECTION 15
Management of the Trust Fund
     15.01 Use of the Trust Fund. All assets of the Plan shall be held as a
Trust Fund in one or more trusts and shall be used to provide the benefits of
this Plan. No part of the corpus or income shall be used for, or diverted to,
purposes other than for the exclusive benefit of Members and their Beneficiaries
under this Plan and administrative expenses of this Plan.
     15.02 Trustees. The Trust Fund may, at the direction of the Company, be
divided into one or more separate trusts, each of which may have a separate
Trustee appointed from time to time by the Company and subject to removal by the
Company. The Trustee or Trustees of each trust shall have complete authority and
discretion with respect to the investment and reinvestment of the assets of each
trust, subject, however, to (i) the provisions in the Trust Agreements between
the Trustee or Trustees and the Company, and (ii) the provisions of this Plan.
Any or all of such separate trusts shall be referred to collectively from time
to time as the Trust Fund. Any division of the Trust Fund into one or more
separate trusts shall be at the direction of the Company.
     15.03 Investments and Reinvestments. The investment and reinvestment of the
assets of the Trust Fund shall be in accordance with the following:
(a) The Company shall have the authority to instruct the Trustee or Trustees to
accept and follow the instructions of any designated investment manager (within
the meaning of ERISA Section 3(38)) with respect to the investment and
reinvestment of the assets constituting a money market or stable value fund, a
fixed income fund, a common stock fund, or any other Investment Funds the
Company may designate.
(b) The Investment Subcommittee shall have the powers, with respect to
investment and reinvestment of the assets constituting the Investment Funds, to
promulgate limitations, restrictions, rules or guidelines with respect to the
investment policies and classes of investments in which the assets of the
Investment Funds may be invested or reinvested by the Trustee or Trustees,
including any such investments made pursuant to the instructions of any
investment manager. In the event an investment manager designated pursuant to
Section 15.03(a) resigns or otherwise is unable to act, the Investment
Subcommittee shall have such power and authority as otherwise would be
exercisable by such Investment Manager.
(c) In the event that the assets of the Trust Fund shall be divided into one or
more separate trusts pursuant to the authority provided for in Section 15.02,
then the powers of the Investment Subcommittee as provided for in
Section 15.03(b) may be exercised with respect to one or more of such trusts
within the discretion of the Investment Subcommittee.
(d) The powers of the Investment Subcommittee as provided in Section 15.03(b)
may be exercised at any time or from time to time by the Investment Subcommittee
within the discretion of the Investment Subcommittee and shall be pursuant to a
written

45



--------------------------------------------------------------------------------



 



agreement between the Investment Subcommittee and the Trustee or Trustees or, if
an investment manager has been appointed, between the Investment Subcommittee
and the investment manager.
(e) The Trust Agreement between the Company and the Trustee or Trustees
implementing the Plan shall contain provisions effectuating the provisions of
this Section 15 of the Plan.

46



--------------------------------------------------------------------------------



 



SECTION 16
Certain Rights and Obligations of Employers and Members
     16.01 Disclaimer of Employer Liability.
(a) No liability shall attach to any Employer with respect to a benefit or claim
hereunder and Members and their Beneficiaries, and all persons claiming under or
through them, shall have recourse only to the Trust Fund for payment of any
benefit hereunder.
(b) The rights of the Members, their Beneficiaries and other persons are hereby
expressly limited and shall be only in accordance with the provisions of the
Plan. Nothing contained herein shall be deemed to give a Member any interest in
any specific property of the Trust or any interest other than a right to receive
payments pursuant to the provisions of the Plan.
     16.02 Employer-Associate Relationship. Neither the establishment of this
Plan nor its communication through a Summary Plan Description (or otherwise)
shall be construed as conferring any legal or other rights upon any Associate or
any other person to continue in employment or as interfering with or affecting
in any manner the right of an Employer to discharge any Associate or otherwise
act with relation to him. Each Employer may take any action (including
discharge) with respect to any Associate or other person and may treat him
without regard to the effect which such action or treatment might have upon him
as a Member of this Plan.
     16.03 Binding Effect. Each Member, by executing an enrollment form,
beneficiary designation and otherwise agreeing to participate in the Plan agrees
for himself, his beneficiary(ies), heirs, successors and assigns to be bound by
all of the provisions of the Plan.
     16.04 Corporate Action. With respect to any action permitted or required by
the Plan, the Company may act through its appropriate officers.
     16.05 Claim and Appeal Procedure. A Member or Beneficiary or other person
who believes that he is being denied a benefit to which he is entitled
(hereinafter referred to as “Claimant”) may file a written request for such
benefit with the Committee, setting forth his or her claim. The request must be
addressed to: The Committee, Payless ShoeSource, Inc. 401(k) Profit Sharing
Plan, 3231 SE Sixth Avenue, Topeka, KS 66607. Notwithstanding anything in the
Plan to the contrary, a claim must be filed within one year from the date such
claim first accrues or the Claimant will be forever barred from pursuing such
claim. A claim by a Claimant shall be deemed to have accrued on the earlier of
(i) the date the Claimant’s benefits commence or (ii) the date the Claimant
became aware, or should have become aware, that his or her position regarding
his or her entitlement to benefits is different from the Plan’s or the Company’s
position regarding the Claimant’s entitlement to benefits.
(a) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within 90 days and shall in fact
deliver such

47



--------------------------------------------------------------------------------



 



reply in writing within such period. The Committee may, however, extend the
reply period for an additional 90 days for reasonable cause. If the reply period
will be extended, the Committee shall advise the Claimant in writing during the
initial 90-day period indicating the special circumstances requiring an
extension and the date by which the benefit determination is expected. If the
claim is denied in whole or in part, the Committee will render a written opinion
using language calculated to be understood by the Claimant setting forth:
(i) the specific reason or reasons for the denial;
(ii) specific references to pertinent Plan provisions on which the denial is
based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is necessary;
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and
(v) the time limits for requesting a review of the denial and for the actual
review of the denial.
(b) Request For Review. Within 60 days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
committee, which shall be comprised of up to three individuals (which may
include members of the Committee) appointed by the Company or by the Committee,
review the determination of the Committee. Such request must be addressed to:
The Committee, Payless ShoeSource, Inc. 401(k) Profit Sharing Plan, 3231 SE
Sixth Avenue, Topeka, KS 66607. The Claimant or his or her duly authorized
representative may submit written comments, documents, records or other
information relating to the denied claim, which shall be considered in the
review under this subsection without regard to whether such information was
submitted or considered in the initial benefit determination.
     The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
Committee in making its initial claims decision, (ii) was submitted, considered
or generated in the course of making the initial claims decision, without regard
to whether such instrument was actually relied upon in making the decision or
(iii) demonstrates compliance by the Committee with its administrative processes
and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants. If the Claimant does not request a
review of the

48



--------------------------------------------------------------------------------



 



Committee’s determination by the committee within such 60-day period, he shall
be barred and estopped from challenging the Committee’s determination.
(c) Review Of Decision. Within a reasonable period of time, ordinarily not later
than 60 days, after the committee’s receipt of a request for review, it will
review the prior determination. If special circumstances require that the sixty
(60) day time period be extended, the committee will so notify the Claimant
within the initial sixty (60)-day period indicating the special circumstances
requiring an extension and the date by which the committee expects to render its
decision on review, which shall be as soon as possible but not later than one
hundred twenty (120) days after receipt of the request for review. In the event
that the committee extends the determination period on review due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for making the benefit determination on review shall not take into account the
period beginning on the date on which notification of extension is sent to the
Claimant and ending on the date on which the Claimant responds to the request
for additional information.
     The committee has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan. Benefits under
the Plan will be paid only if the committee decides in its discretion that the
Claimant is entitled to such benefits. The decision of the committee shall be
final and non-reviewable, unless found to be arbitrary and capricious by a court
of competent review. Such decision will be binding upon the Company and the
Claimant.
     If the committee makes an adverse benefit determination on review, the
committee will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:
(i) the specific reason or reasons for the denial;
(ii) the specific references to pertinent Plan provisions on which the denial is
based;
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which (A) was relied upon by the committee in making its
decision, (B) was submitted, considered or generated in the course of the
committee making its decision, without regard to whether such instrument was
actually relied upon by the committee in making its decision or (C) demonstrates
compliance by the committee with its administrative processes and safeguards
designed to ensure and to verify that benefit claims determinations are made in
accordance with governing Plan documents, and that, where appropriate, the Plan
provisions have been applied consistently with respect to similarly situated
claimants; and
(iv) a statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following the adverse benefit determination on such review.

49



--------------------------------------------------------------------------------



 



     16.06 Venue for Litigation. In light of the Plan Administrator’s
substantial contacts with the State of Kansas, the fact that the Plan
Administrator resides in Kansas and the Company is headquartered in Topeka,
Kansas, and the Company’s establishment of, and the Plan Administrator’s
maintenance of, this Plan in Kansas, any cause of action brought by a Claimant,
Associate, Member, former Associate, former Member or any beneficiary of such an
individual involving benefits under the Plan shall be filed and conducted
exclusively in the federal courts in the District of Kansas.
     No action at law or in equity shall be brought to recover under the Plan
prior to the expiration of 60 days after receipt by the Claimant of the written
decision regarding the Claimant’s request for review under the claims procedure,
nor shall such action be brought at all unless within three years from receipt
by the Claimant of such written decision by the final claims reviewer under the
claims procedure.
     16.07 Acquisition Of Assets. If the Employer acquires the assets (through
purchase, merger or otherwise) of any other entity and hires persons who had
been employed by such entity, the division or other subgroup in which such
persons are employed shall be excluded from the groups included in the
definition of “Associate” unless the Company communicates to such division or
subgroup that such division or subgroup is accruing benefits under the Plan.

50



--------------------------------------------------------------------------------



 



SECTION 17
Non-Alienation of Benefits
     17.01 Provisions with Respect to Assignment and Levy. No benefit payable
under this Plan shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, levy or charge, and any attempt
so to anticipate, alienate, sell, transfer, assign, encumber, levy upon or
charge the same shall be void; nor shall any such benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled to such benefit, except as specifically provided herein.
Notwithstanding the foregoing, the creation, assignment, or recognition of a
right to any benefit payable to an alternate payee with respect to a Qualified
Domestic Relations Order shall not be treated as an assignment or alienation
prohibited by this Section. Any other provision of the Plan to the contrary
notwithstanding, if a Qualified Domestic Relations order requires the
distribution of all or part of a Member’s benefits under the Plan, the
establishment or acknowledgment of the alternate payee’s right to benefits under
the Plan in accordance with the terms of such Qualified Domestic Relations Order
shall in all events be deemed to be consistent with the terms of the Plan.
     Notwithstanding the above a Member’s benefit will be offset against any
amount he or she is ordered or required to pay to the Plan pursuant to an order
or requirement which arises under a judgment of conviction for a crime involving
the Plan, under a civil judgment entered by a court in an action involving a
fiduciary breach, or pursuant to a settlement agreement between the Member and
the Department of Labor or the Pension Benefit Guaranty Corporation. Any such
offset shall be made pursuant to Section 206(d) of ERISA.
     17.02 Alternate Application. If a Member or Beneficiary under this Plan
becomes bankrupt or attempts to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any benefit under this Plan, except as specifically
provided herein, or if any benefit shall, in the discretion of the Committee,
cease, and in that event the Committee may hold or apply the same or any part
thereof to or for the benefit of such Member or Beneficiary, his spouse,
children or other dependents, or any of them, or in such other manner and in
such proportion as the Committee may deem proper.

51



--------------------------------------------------------------------------------



 



SECTION 18
Amendments
     18.01 Company’s Rights. The Company reserves the right at any time and from
time to time in its sole discretion to alter, amend, or modify, in whole or in
part, any or all of the provisions of this Plan, provided, however, no such
alteration, amendment or modification shall be made which shall decrease the
accrued benefit of any Member. Anything in this Plan to the contrary
notwithstanding, the Company in its sole discretion may make any modifications
or amendments, additions or deletions in or to this Plan as to benefits or
otherwise and retroactively if necessary, and regardless of the effect thereof
on the rights of any particular Member or Beneficiary, which it deems
appropriate and/or necessary in order to comply with or satisfy any conditions
of any law or regulation relating to the qualification of this Plan and the
trust or trusts created pursuant hereto and to keep this Plan and said trusts
qualified under Code Section 401(a) and to have the trust or trusts declared
exempt from taxation under Code Section 501(a).
     18.02 Procedure to Amend. This Plan may be amended by action of the
Company’s Board of Directors and evidenced by a written amendment signed by the
Company’s Secretary or by any other person so authorized by or pursuant to
authority of the Board of Directors.
     18.03 Provision Against Diversion. No part of the assets of the Trust Fund
shall, by reason of any modification or amendment or otherwise, be used for, or
diverted to, purposes other than for the exclusive benefit of Members and their
Beneficiaries under this Plan and administrative expenses of this Plan.

52



--------------------------------------------------------------------------------



 



SECTION 19
Termination
     19.01 Right to Terminate. The Company reserves the right to terminate this
Plan, in whole or in part, at any time and, if this Plan shall be terminated
either in its entirety or with respect to any Employer included hereunder, the
provisions of Section 19.03 shall apply and the Accounts of affected Members
shall become (or remain) fully vested and nonforfeitable.
     19.02 Withdrawal of an Employer. If an Employer shall cease to be a
participating Employer in this Plan, the Trust Fund and the Accounts of the
Members of the withdrawing Employer and their Beneficiaries shall be revalued as
if such withdrawal date were a Valuation Date. The Committee shall then direct
the Trustee either to distribute the Accounts of the Members of the withdrawing
Employer as of the date of such withdrawal on the same basis as if the Plan had
been terminated pursuant to Section 19.03 or to deposit in a trust established
by the withdrawing Employer pursuant to a plan substantially similar to this
Plan assets equal in value to the assets of the Trust Fund allocable to the
Accounts of the Members of the withdrawing Employer.
     19.03 Distribution in Event of Termination of Trust. If this Plan is
terminated at any time including a partial termination as defined in Code
Section 411(d)(3), or if contributions are completely discontinued and the
Company determines that the trust shall be terminated, in whole or in part, the
Trust Fund and all Accounts shall be revalued as if the termination date were a
Valuation Date and the affected Members’ Accounts shall be distributed in
accordance with Section 10.
     19.04 Administration in Event of Continuance of Trust. If this Plan shall
be terminated in whole or in part or contributions completely discontinued but
the Company determines that the trust shall be continued pursuant to the terms
of the Trust Agreement, the trust shall continue to be administered as though
the Plan were otherwise in effect. Upon the subsequent termination of the trust,
in whole or in part, the provisions of Section 19.03 shall apply.
     19.05 Merger, Consolidation or Transfer. In the case of any merger or
consolidation with, or transfer of Plan assets or liabilities to, any other
plan, each Member shall be entitled to receive a benefit immediately after the
merger, consolidation or transfer (if the transferee plan then terminated) which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if the Plan had then
terminated).

53



--------------------------------------------------------------------------------



 



SECTION 20
Construction
     20.01 Applicable Law. The provisions of this Plan except as otherwise
governed by ERISA shall be construed, regulated, administered and enforced
according to the laws of the State of Kansas and, whenever possible, to be in
conformity with the applicable requirements of ERISA and the Internal Revenue
Code.
     20.02 Gender and Number. Wherever applicable, the masculine pronoun as used
herein shall include the feminine pronoun and the singular pronoun shall include
the plural.

54



--------------------------------------------------------------------------------



 



SECTION 21
Top-Heavy Requirements
     21.01 Generally. For any Plan Year in which the Plan is a Top-Heavy Plan,
the provisions of Section 21.02 shall automatically take effect in accordance
with Code Section 416.
     21.02 Minimum Allocations.
(a) Minimum Employer Allocations and allocations of Plan forfeitures for a
Member who is not a Key Employee shall be required under the Plan for the Plan
Year as set forth in Section 21.02(b) and (c).
(b) The amount of the minimum allocation shall be the lesser of the following,
percentages of Top-Heavy Compensation: (i) three percent (3%) or, (ii) the
highest percentage at which such allocations are made under the Plan for the
Plan Year on behalf of a Key Employee. For purposes of this paragraph (b), all
defined contribution plans required to be included in an Aggregation Group shall
be treated as one plan. This paragraph (b) shall not apply if the Plan is
required to be included in an Aggregation Group and the Plan enables a defined
benefit plan required to be included in the Aggregation Group to meet the
requirement of Code Sections 401(a)(4) or 410. For purposes of this paragraph
(b), the calculation of the percentage at which allocations are made for a Key
Employee shall be based only on his Top-Heavy Compensation not in excess of
$225,000, such amount to be adjusted periodically for increases in the cost of
living in accordance with Code Section 401(a)(17). The minimum allocation
described in this paragraph (b) shall be in addition to (and shall not be
reduced by) any Member Contributions under Section 4 (whether Before-Tax or
After-Tax).
(c) For purposes of this Section 21.02, the term “Member” shall be deemed to
refer to all Members who have not separated from service at the end of the Plan
Year including, without limitation, individuals who declined to make
contributions to the Plan.
     21.03 Determination of Top Heaviness.
(a) The determination of whether a plan is Top-Heavy shall be made in accordance
with paragraphs (b) through (d) of this Section 21.03.
(b) If the Plan is not required to be included in an Aggregated Group with other
plans, then it shall be Top-Heavy only if when considered by itself, it is a
Top-Heavy Plan and it is not included in a permissive Aggregation Group that is
not a Top-Heavy Group.
(c) If the Plan is required to be included in an Aggregation Group with other
plans, it shall be Top-Heavy only if the Aggregation Group, including any
permissively aggregated plans, is Top-Heavy.
(d) If a plan is not a Top-Heavy Plan and is not required to be included in an
Aggregation Group, then it shall not be Top-Heavy even if it is permissively
aggregated in an Aggregation Group which is a Top-Heavy Group.

55



--------------------------------------------------------------------------------



 



     21.04 Calculation of Top-Heavy Ratios. A plan shall be Top-Heavy and an
Aggregation Group shall be a Top-Heavy Group with respect to any Plan Year as of
the Determination Date if the sum as of the Determination Date of the Cumulative
Accrued Benefits and the Cumulative Accounts of Employees who are Key Employees
for the Plan Year exceeds 60 percent (60%) of a similar sum determined for all
Employees, excluding former Key Employees.
     21.05 Cumulative Accounts and Cumulative Accrued Benefits.
(a) The Cumulative Accounts and Cumulative Accrued Benefits for any Employee
shall be determined in accordance with paragraphs (b) through (e) of this
Section 21.05.
(b) Cumulative Account shall mean the sum of the amount of an Employee’s
accounts under a defined contribution plan (for an unaggregated plan) or under
all defined contribution plans included in an Aggregation Group (for aggregated
plans) determined as of the most recent plan Valuation Date within a 12-month
period ending on the Determination Date, increased by any allocations due after
such Valuation Date and before the Determination Date.
(c) Cumulative Accrued Benefit means the sum of the present value of an
Employee’s accrued benefits under a defined benefit plan (for an unaggregated
plan) or under all defined benefit plans included in an Aggregation Group (for
aggregated plans), determined under the actuarial assumptions set forth in such
plan or plans, as of the most recent plan Valuation Date within a 12-month
period ending on the Determination Date as if the Employee voluntarily
terminated service as of such Valuation Date.
(d) Accounts and benefits shall be calculated to include all amounts
attributable to both Matching Allocations and Employee contributions but
excluding amounts attributable to voluntary deductible Employee contributions.
(e) Accounts and benefits shall be increased by the aggregate distributions
during the one-year period ending on the Determination Date made with respect to
an Employee under the plan or plans as the case may be or under a terminated
plan which, if it had not been terminated, would have been required to be
included in the Aggregation Group. In the case of a distribution made for a
reason other than separation from service, death, or disability, this provision
shall be applied by substituting “five-year period” for “one-year period.”
(f) Rollovers and direct plan-to-plan transfers shall be handled as follows:
(i) If the transfer is initiated by the Employee and made from a plan maintained
by one Employer to a plan maintained by another Employer, the transferring plan
continues to count the amount transferred under the rules for counting
distributions. The receiving plan does not count the amount if accepted after
December 31, 1983, but does count it if accepted prior to December 31, 1983.

56



--------------------------------------------------------------------------------



 



(ii) If the transfer is not initiated by the Employee or is made between plans
maintained by the Employers, the transferring plan shall no longer count the
amount transferred and the receiving plan shall count the amount transferred.
(iii) For purposes of this subsection (f), all Employers aggregated under the
rules of Code Sections 414(b), (c) and (m) shall be considered a single
employer.
(g) The accrued benefits and accounts of any individual who has not performed
services for the Employer during the one-year period ending on the Determination
Date shall not be taken into account.
     21.06 Other Definitions.
(a) Solely for purposes of this Section 21, the definitions in paragraphs
(b) through (g) of this Section 21.06 shall apply, to be interpreted in
accordance with the provisions of Code Section 416 and the regulations
thereunder.
(b) Aggregation Group means a plan or group of plans which included all plans
maintained by the Employer in which a Key Employee is a participant or which
enables any plan in which a Key Employee is a participant to meet the
requirements of Code Section 401(a)(4) or Code Section 410, as well as all other
plans selected by the Company for permissive aggregation, the inclusion of which
would not prevent the group of plans from continuing to meet the requirements of
such Code sections.
(c) Determination Date means, with respect to any Plan Year, the last day of the
preceding Plan Year.
(d) Employee means any person employed by an Employer and shall also include any
Beneficiary of such persons, provided that the requirements of Section 21.02
shall not apply to any person included in a unit of Employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between Employee representatives and one or more Employers if there is
evidence that retirement benefits were the subject of good faith bargaining
between such Employee representatives and such Employer or Employers.
(e) Employer means any corporation which is a member of the Group,
(f) Key Employee means any Employee or former Employee (including any deceased
Employee) who is, at any time during the Plan Year which includes the
Determination Date, any one or more of the following: (1) an officer of an
Employer who has annual Pay of more $145,000 (as adjusted under Code
Section 416(i)(1)); (2) any person owning (or considered as owning within the
meaning of the Code Section 318) more than five percent of the outstanding stock
of an Employer or stock possessing more than five percent of the total combined
voting power of such stock; (3) a person who would be described in subsection
(2) above if “one percent” were substituted for “five percent” each place it
appears in subsection (2) above, and who has annual Pay of more than $150,000
(for purposes of determining ownership under this subsection, Code

57



--------------------------------------------------------------------------------



 



Section 318(a)(2)(C) shall be applied by substituting “five percent” for
“50 percent” and the rules of subsections (b), (c) and (m) of Code Section 414
shall not apply).
(g) Top-Heavy Compensation means the remuneration as defined in Treasury
Regulation Section 1.415(c)-2(d)(2) and shall include the deferrals described in
Code Section 415(c)(3)(D). Such compensation shall be considered only if earned
while a Member.
     IN WITNESS WHEREOF, the Company has caused this amended Plan to be executed
by a duly authorized officer effective this 1st day of August, 2007.

                  PAYLESS SHOESOURCE, INC.    
 
           
 
  By:        
 
           

58